      Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 1 of 99




                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA

HALMAN ALDUBI PROVIDENT AND              Case No. 2:20-cv-04660-JD
PENSION FUNDS LTD., Individually
and On Behalf of All Others Similarly    CLASS ACTION
Situated,
                                         AMENDED CLASS ACTION COMPLAINT
                           Plaintiff,

                   v.

TEVA PHARMACEUTICALS
INDUSTRIES LIMITED, EREZ
VIGODMAN, EYAL DESHEH, ROBERT
KOREMANS, and MICHAEL DERKACZ,

                           Defendants.
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 2 of 99




                                              TABLE OF CONTENTS

I.     NATURE AND SUMMARY OF THE ACTION .............................................................. 1

II.    JURISDICTION AND VENUE ......................................................................................... 6

III.   THE PARTIES.................................................................................................................... 6

IV.    SUBSTANTIVE ALLEGATIONS .................................................................................... 8

       A.        Background To The Kickback Scheme .................................................................. 8

                 1.         Medicare Assistance and Charitable Foundations ...................................... 9

                 2.         The Federal False Claims Act and Anti-Kickback Statute ....................... 12

       B.        Teva Implements The Kickback Scheme To Inflate Copaxone Revenues ........... 13

                 1.         Teva Initiates the Scheme Through Its Shared Solutions Program .......... 13

                 2.         Teva Employees Were Aware That Copaxone Sales Relied Upon
                            Charitable Donations ................................................................................ 21

                 3.         Teva’s Senior Management Approved of the Kickback Scheme ............. 24

       C.        Defendants Materially Overstate Copaxone’s Financial Results And
                 Market Demand .................................................................................................... 26

       D.        Defendants Make Materially False and Misleading Statements Regarding
                 Teva’s Shared Solutions Program ......................................................................... 43

       E.        Defendants Make Materially False and Misleading Statements Regarding
                 Teva’s Compliance with Federal Laws................................................................. 47

       F.        Defendants Partially Disclose Their Fraud By Shaking Up Company Leadership
                 And Belatedly Disclosing That The Department Of Justice Subpoenaed Teva
                 About Donations To Charitable Foundations ....................................................... 49

       G.        Defendants Continued To Make False And Misleading Statements Regarding
                 Copaxone’s Financial Results and Market Demand ............................................. 51

       H.        Defendants Continued To Make False And Misleading Statements Regarding
                 Teva’s Shared Solutions Program ......................................................................... 65

       I.        Defendants Continued To Make False And Misleading Statements Regarding
                 Teva’s Compliance With Federal Laws ................................................................ 66

       J.        The Truth Is Disclosed .......................................................................................... 67



                                                                 i
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 3 of 99




V.      ADDITIONAL SCIENTER ALLEGATIONS ................................................................. 70

        A.        Respondeat Superior and Agency Principles Apply ............................................. 70

        B.        Defendants Acted With Conscious Misbehavior Regarding The
                  Kickback Payments ............................................................................................... 70

        C.        Defendants’ Financial And Pharmaceutical Experience....................................... 73

        D.        The Importance of Copaxone To Teva’s Financial Success ................................. 76

        E.        Defendants Violated Teva’s Code of Conduct ..................................................... 77

        F.        SOX Certifications ................................................................................................ 78

VI.     LOSS CAUSATION ......................................................................................................... 80

VII.    CLASS ACTION ALLEGATIONS ................................................................................. 83

VIII.   CONTROL PERSON LIABILITY................................................................................... 85

IX.     THE FRAUD ON THE MARKET PRESUMPTION ...................................................... 86

X.      NO STATUTORY SAFE HARBOR................................................................................ 87

XI.     CAUSES OF ACTION ..................................................................................................... 89

XII.    PRAYER FOR RELIEF ................................................................................................... 92

XIII.   JURY TRIAL DEMAND ................................................................................................. 93




                                                                 ii
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 4 of 99




                             TABLE OF DEFINED TERMS


                 Term                                        Definition

ACS                                Advanced Care Scripts, Inc.

ADR                                American Depository Receipt

CDF                                The Chronic Disease Fund

CEO                                Chief Executive Officer

CFO                                Chief Financial Officer

Charitable PAP                     Charitable Patient Assistance Program
                                   Jennifer Clark, an Associate Director in Teva’s Patient
Clark                              Services department
                                   United States Centers for Medicare and Medicaid
CMS                                Services
CNS                                Central Nervous System

The Company                        Teva Pharmaceutical Industries Limited
                                   U.S. House of Representatives’ Committee on Oversight
Congressional Staff Report         and Reform, Drug Pricing Investigation – Copaxone
                                   (2020)
                                   Michael M. Derkacz, Teva’s Senior Vice President and
Derkacz                            & GM – Global Central Nervous System from January
                                   2015 to June 2017.
Desheh                             Eyal Desheh, Teva’s CFO until June 2017
                                   United States Department of Justice
DOJ
                                   The complaint filed by the Department of Justice in the
DOJ Complaint                      action captioned U.S. v. Teva Pharmaceuticals, Inc., et
                                   al., 1:20-cv-11548 (D. Mass. Aug. 18, 2020).
                                   Edward Hensley, the founder of ACS, TAF, and
Hensley                            AssistRx
                                   United States Department of Health and Human Services
HHS
                                   Robert Koremans, Teva’s President & CEO – Global
Koremans                           Specialty Medicines until December 2017
Lead Plaintiff                     Gerald Forsythe
                                   Denise Lynch, Teva’s Director of Customer Resources
Lynch
                                   Michael McClellan, Teva’s Executive Vice President,
McClellan                          CFO from November 2017 to November 2019


                                        iii
       Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 5 of 99




MS                               Multiple Sclerosis

NYSE                             New York Stock Exchange
                                 Brendan O’Grady, Teva’s Executive Vice President &
O’Grady                          Head of North America
SEC                              United States Securities and Exchange Commission

TAF                              The Assistance Fund

TASE                             Tel Aviv Stock Exchange

Teva                             Teva Pharmaceutical Industries Limited

Vigodman                         Erez Vigodman, Teva’s CEO until February 2017




                                      iv
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 6 of 99




       The allegations in this Amended Securities Class Action Complaint (“Complaint”) 1 are

based on the personal knowledge of Lead Plaintiff Gerald Forsythe (“Lead Plaintiff”), as to

Lead Plaintiff’s own acts, and are based upon information and belief as to all other matters

alleged herein. Lead Plaintiff’s information and belief is based upon the substantial investigation

by Lead Plaintiff’s counsel into the facts and circumstances alleged herein, including the

following: (i) a review and analysis of public filings referenced herein made by Teva

Pharmaceutical Industries Limited (“Teva” or the “Company”) with the United States Securities

and Exchange Commission (“SEC”); (ii) a review and analysis of press releases, analyst reports,

public statements, news articles, and other publications referenced herein disseminated by or

concerning Teva and the Defendants named herein; (iii) a review and analysis of Company

conference calls, press conferences, and related statements and other materials referenced herein;

and (iv) review and analysis of those other documents referenced herein. Many additional facts

supporting the allegations are known only to the Defendants and/or are within their exclusive

custody or control. Lead Plaintiff believes that substantial additional evidentiary support for the

allegations will emerge after a reasonable opportunity to conduct discovery.

I.     NATURE AND SUMMARY OF THE ACTION

       1.      This federal securities class action arises from the difference between what

Defendants told investors was driving Teva’s soaring demand and price increases for its multiple

sclerosis (“MS”) treatment drug, Copaxone®, and the truth for Copaxone’s success. Defendants

described Copaxone as the Company’s “leading specialty medicine,” reporting Copaxone sales

and revenues that consistently dwarfed the same metrics for other Teva specialty products.




1
       All internal citations and quotations are omitted and all emphases are added unless
otherwise noted.


                                                 1
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 7 of 99




Defendants attributed Copaxone’s commercial success to “having the right mix” of, inter alia, “a

fantastic underlying demand,” “patients hav[ing] access to it,” and an “unparalleled . . . track

record of both efficacy and safety.

       2.      The truth, however, was that Copaxone’s success was the result of Defendants’

undisclosed unlawful use of a specialty pharmacy, Advanced Care Scripts, Inc. (“ACS”), and

two charitable foundations, Chronic Disease Fund (“CDF”) and The Assistance Fund (“TAF”),

as pass-through entities to illegally fund Medicare patient co-payments for Copaxone. Through

its Shared Solutions program, Defendants used these entities as improper conduits whereby ACS

enrolled Medicare patients on Copaxone, and then Teva would make donations to the charitable

foundations for the purpose of applying Teva’s donations to cover co-pays for only those

Medicare patients taking Copaxone.

       3.      The United States government has established multiple laws prohibiting this type

of activity, including the federal anti-kickback statute which forbids pharmaceutical

manufacturers from subsidizing the co-pay and cost-sharing obligations incurred by Medicare

patients. The Office of the Inspector General of the Department of Health and Human Services

(“HHS”) has advised that “the independent charity [patient assistance program] must not

function as a conduit for payments by the pharmaceutical manufacturer to patients and must not

impermissibly influence beneficiaries drug choices.” Department of Health and Human

Services, Office of Inspector General, Special Advisory Bulletin on Patient Assistance Programs

for Medicare Part D Enrollees, 70 Fed. Reg. 70623 (Nov. 22, 2005).

       4.      Defendants employed this scheme so that Teva could raise the price of Copaxone

without Medicare patients bearing the brunt of the steep price increases, in order to be able to




                                                 2
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 8 of 99




artificially inflate revenues, and increase the price at which Teva’s securities traded. 2 Due to this

scheme, from late 2006 to 2015, Teva raised the price of Copaxone at a rate over 19 times the

rate of inflation from approximately $17,000 per year to over $73,000 per year: 3




       5.      The Copaxone kickback scheme was a tremendous success totaling nearly $1

billion in revenues for numerous quarters and allowing Teva to seize control of the market share




2
        Teva’s American Depository Receipts (“ADRs”) trade on the New York Stock Exchange
(“NYSE”) and the Tel Aviv Stock Exchange (“TASE”) under the symbol “TEVA.” For
convenience, Teva’s ADRs are referred to as “shares”, “securities”, or “stock”.
3
        See Complaint (Dkt. No. 1) in United States of America v. Teva Pharmaceuticals USA,
Inc. and Teva Neuroscience., Inc., Civil Action No. 20-11548 (D. Mass.), attached hereto (with
exhibits) at Exhibit A (the “DOJ Complaint”). The exhibits referred to herein as “Ex. A-__” are
the exhibits attached to the DOJ Complaint.


                                                  3
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 9 of 99




for MS treatments while it was in effect. Defendants concealed the kickback scheme from

investors and attributed the incredible price and revenue increases to legitimate sources including

the Company’s relationships with patients and physicians through the Shared Solutions program.

Defendants went so far to deflect attention from the dramatic price increases as to publicly claim

that Teva was not associated with the price increase in specialty products and that it was playing

a competitive game, playing it fairly and by the book and rules, and that Teva’s exposure to any

initiative on price reduction in the United States was as small as anybody can have. Defendants

never disclosed that Teva was using charitable foundations as conduits to cover Medicare co-

pays in violation of federal laws.

       6.       The kickback scheme also had the intended impact on Teva’s share price, which

increased to a high of $62.37 per share on December 24, 2015.

       7.       Defendants’ unlawful kickback scheme and its artificial positive impact on Teva’s

financial metrics and stock price began to unravel when Teva was subpoenaed on March 21,

2017 by the United States Attorneys’ office in Boston, Massachusetts, a/k/a the U.S. Department

of Justice (the “DOJ”), seeking information regarding Teva’s donations to charitable

foundations. When the Company released its next quarterly earnings results on May 11, 2017

for the first quarter of 2017, however, no mention was made of the subpoena, but the Company

did report that Copaxone generated robust revenues of $970 million, 48% of Teva’s specialty-

drug revenue.

       8.       The fact that the federal government was investigating Teva for its kickback

scheme finally came to light on August 3, 2017, when, as part of its second quarter earnings

release, the Company disclosed before the market opened on August 3, 2017 that nearly four

months earlier, on March 21, 2017, it had received the DOJ subpoena. The price of Teva’s




                                                4
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 10 of 99




securities fell from a close of $31.25 on August 2, 2017 before the news was disclosed, to close

at $23.75 at the end of trading on August 3, 2017. In September of 2017, Teva brought in a new

CEO, Kåre Schultz, to make improvements at Teva. He announced major structural changes to

the company and on November 2, 2017, among other news, Teva reported a decrease in global

Copaxone revenues of 7% compared to the third quarter of 2016 and a decrease of U.S.

Copaxone revenues of 8% compared to the third quarter of 2016. On this news, Teva securities

price fell approximately 20%, from a closing securities price of $14.02 on November 1, 2017 to

a close of $11.23 on November 2, 2017.

       9.      Notwithstanding the government’s investigation and major changes to the

company, Teva did not fully dismantle its Copaxone kickback scheme and continued to make

misleading statements touting the financial results and market demand for Copaxone, Teva’s

Shared Solutions Program, and the Company’s compliance with federal laws.

       10.     Teva’s charade finally came to an end on August 18, 2020 when the United

States Attorneys’ office filed a complaint against the Company in federal court for the District

of Massachusetts alleging that Teva had violated the federal False Claims Act and the Anti-

kickback Statute by engaging in the scheme to use CDF and TAF as pass-through entities to

cover Copaxone co-pays, with the aid of the specialty pharmacy ACS. The market reacted

promptly and efficiently when the true nature of Copaxone’s success was disclosed on this date,

with Teva’s stock prices falling approximately 15% on this announcement.

       11.     Due to Defendants’ fraudulent acts, statements, and omissions which led to the

precipitous declines in the market value of the Company’s securities when the truth was

revealed, Lead Plaintiff and other Class Members suffered significant damages.




                                                5
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 11 of 99




II.     JURISDICTION AND VENUE

        12.     This action arises under and pursuant to Sections 10(b) and 20(a) of the Exchange

Act, 15 U.S.C. §§ 78j(b), 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R.

§ 240.10b-5.

        13.     This Court has jurisdiction over this action pursuant to Section 27 of the

Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331.

        14.     Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

U.S.C. § 78aa, as certain of the acts and conduct complained of herein, including the

dissemination and/or omission of materially false and/or misleading information to the investing

public, occurred in this District.

        15.     In connection with the acts alleged in this Complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, the Internet, and the facilities of the

national securities markets.

III.    THE PARTIES

        16.     Lead Plaintiff purchased Teva securities at artificially inflated prices during the

Class Period and was damaged thereby when the truth was revealed, as set forth in the

certifications submitted to the Court. ECF No. 8-5.

        17.     Defendant Teva is an Israeli pharmaceutical corporation with its principal

executive offices located at 5 Basel St. Petach Tikva, 49131, Israel. Teva’s ADRs traded on the

NYSE and TASE, both efficient markets, under the ticker symbol “TEVA.”




                                                  6
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 12 of 99




        18.   Defendant Erez Vigodman (“Vigodman”) served as Teva’s Chief Executive

Officer (“CEO”) and Chairman of the Board of Directors from February 2014 until February

2017.

        19.   Defendant Eyal Desheh (“Desheh”) served as Teva’s Chief Financial Officer

(“CFO”) from April 2008 until June 2017.

        20.   Defendant Robert Koremans (“Koremans”) served as Teva’s President & CEO—

Global Specialty Medicines from April 2013 to December 2017.

        21.   Defendant Michael M. Derkacz (“Derkacz”) served as Teva’s Senior Vice

President & GM—Global Central Nervous System (“CNS”) from January 2015 to June 2017.

        22.   Defendant Kåre Schultz (“Schultz”) has served as Teva’s President and CEO and

a member of the Board of Directors since November 1, 2017.

        23.   Defendant Michael McClellan (“McClellan”) served as Teva’s Executive Vice

President, CFO from November 2017 to November 2019. He served as Teva’s Interim Group

Chief Financial Officer from July 2017 to November 2017. From 2015 to November 2017, he

served as Teva’s Senior Vice President and CFO, Global Specialty Medicines.

        24.   Defendant Brendan O’Grady (“O’Grady”) has served as Teva’s Executive Vice

President and Head of North America, Commercial since December 2017. He served as Teva’s

Chief Commercial Officer of Global Specialty Medicines from August 2016 until December

2017.

        25.   Defendant Eli Kalif (“Kalif”) has served as Teva’s Executive Vice President,

CFO since December 2019.




                                              7
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 13 of 99




         26.   Defendants Vigodman, Desheh, Koremans, Derkacz, Schultz, McClellan,

O’Grady, and Kalif are collectively referred to herein as the “Individual Defendants” and

together with Teva, as the “Defendants.”

IV.      SUBSTANTIVE ALLEGATIONS

         A.    Background To The Kickback Scheme

         27.   Teva is a global pharmaceutical company focused on providing generics,

specialty medicines, and biopharmaceuticals to patients worldwide. See Teva Pharmaceutical

Industries Limited, Annual Report (Form 10-K) 2 (Feb. 10, 2021) (“2020 10-K”). Teva is

headquartered in Israel and operates its business through three segments: North America,

Europe, and International Markets. Id. Each business segment manages Teva’s entire product

portfolio in its region, including generics, specialty medicines, and over-the-counter products.

Id.

         28.   One of Teva’s primary products is Copaxone® (glatiramer acetate injection), a

drug approved for the treatment of patients with relapsing forms of multiple sclerosis (“MS”).

Id. at 6. Copaxone is administered by injection and is available in two doses, either 20 mg/mL

daily, or 40 mg/mL 3 days a week. See Here With Dosing Options For Your Lifestyle,

Copaxone, https://www.copaxone.com/about-copaxone/dosage-information (last visited May 17,

2021).

         29.   Copaxone falls into Teva’s “specialty medicines” portfolio, which was divided

into three categories: central nervous system “CNS” and pain, respiratory, and oncology. 2020

10-K at 3. Copaxone is one of the three drugs in Teva’s CNS category, along with Azilect® and

Nuvigil®. Teva Pharmaceutical Industries Limited, Quarterly Report (Form 10-Q) 38 (Oct. 29,

2015).




                                                 8
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 14 of 99




       30.     Copaxone makes up a critical portion of Teva’s business. The drug is one of the

leading MS therapies in the United States, and at the beginning of the Class Period, Teva

described Copaxone as its “leading specialty medicine[.]” See 2020 10-K; Teva Pharmaceutical

Industries Limited, Quarterly Report (Form 10-Q) 29 (Oct. 29, 2015). Indeed, the drug was

responsible for nearly half of the revenues for all specialty medicines combined. Id.

               1.      Medicare Assistance and Charitable Foundations

       31.     Congress established Medicare in 1965 to provide health insurance coverage for

people aged 65 or older and for people with certain disabilities or afflictions. See 42 U.S.C.

§§ 1395 et seq. In 2003, Congress passed the Medicare Prescription Drug, Improvement, and

Modernization Act, Pub. L. 108-173, 117 Stat. 2066, which established a voluntary prescription

drug benefit program for Medicare enrollees known as Medicare Part D. Under Medicare Part

D, Medicare contracts with private entities, including pharmaceutical companies, known as Part

D Plan Sponsors, to administer prescription drug plans. See 42 C.F.R. § 423.4.

       32.     Medicare is funded by the federal government and administered by the Centers

for Medicare and Medicaid Services (“CMS”), which is part of the HHS. See Ex A ¶ 15.

Patients on Medicare Part D, a/k/a “Medicare Part D beneficiaries” who wish to receive Part D

benefits must enroll in a Part D Plan offered by a Part D Plan Sponsor. Id. ¶ 17. Part D

Sponsors, in turn, enter into subcontracts with pharmacies, or other “downstream entities,” to

provide prescription drugs to the Medicare Part D beneficiaries enrolled in their plans. Id. These

downstream entities submit claims to Part D Plans that pay for the drug using funds provided by

CMS from the Medicare Prescription Drug Account, an account within the Federal

Supplementary Medical Insurance Trust Fund. 42 C.F.R. § 423.315(a).




                                                 9
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 15 of 99




       33.     Under the statute, a Medicare Part D beneficiary may be required to make a

partial payment for the cost of the prescription drugs in the form of a “copayment,”

“coinsurance,” or “deductible” (collectively “co-pays”). These co-pay obligations can be

substantial for expensive medications and vary throughout the year, depending on the total Part

D covered expenses the beneficiary has incurred in the year. See 42 U.S.C. § 1395w-102.

Congress included co-pay requirements in this program, in part, to encourage market forces to

serve as a check on health care costs, including the prices that pharmaceutical manufacturers

may charge for their drugs. See Press Release, U.S. Attorney’s Office District of Massachusetts,

Foundations Resolve Allegations of Enabling Pharmaceutical Companies to Pay Kickbacks to

Medicare Patients (Oct. 25, 2019).

       34.     Generally, after a physician writes a prescription for a Medicare Part D

beneficiary, the patient can take the prescription to a pharmacy or submit it to a mail order

specialty pharmacy to be filled. See Ex. A ¶ 26. When the patient submits the prescription, the

Medicare co-pay is due from the patient to complete the purchase of the drug and have the

pharmacy fill the prescription. Id. ¶ 27. When the pharmacy dispenses a drug to a Medicare Part

D beneficiary, the pharmacy submits a claim to the beneficiary’s Part D Sponsor, which, in turn,

submits an electronic record of the claim to CMS. Id. ¶ 28. After dispensing the drug, the

pharmacy receives reimbursement from the CMS-funded Part D Sponsor for the drug cost less

the co-pay for which the Medicare Part D beneficiary was responsible. Id.

       35.     In order to assist patients with the Medicare Part D co-pays, Charitable Patient

Assistance Programs (“Charitable PAP”) have been established to provide financial assistance

grants to Medicare Part D beneficiaries. Healthwell Foundation, When Health Insurance Is Not

Enough: How Charitable Copay Assistance Organizations Enhance Patient Access to Care, at 5




                                                10
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 16 of 99




(2012), available at https://www.healthwellfoundation.org/wp-

content/uploads/legacy/files/HWF-white%20paper%20for%20printing.pdf. These charitable

foundations are primarily funded by tax-exempt donations from pharmaceutical companies. Id.

at 7. The Charitable PAPs must be carefully structured and operated in compliance with

applicable legal requirements of the Social Security Act. Id. Section 1128B(b) of the Social

Security Act attaches criminal penalties to the knowing and willful offer, payment, solicitation,

or receipt of any donation if the intent of the donation is to provide prescriptions that are

reimbursable by a federal health care program. Id. Therefore, the funds received through

donations must be applied generally to all beneficiaries, and it is illegal for a Charitable PAP to

apply the funds received to any particular drug. Id.

       36.     In 2005, HHS published a Special Advisory Bulletin on Patient Assistance

Programs for Medicare Part D Enrollees, 70 Fed. Reg. 70623 (Nov. 22, 2005), which provided

that “pharmaceutical manufacturers can donate to bona fide independent charity PAPs, provided

appropriate safeguards exist.” 70 Fed. Reg. 70625. These safeguards against unlawful use of

charities for specific funding purposes, include that a Charitable PAP “must not function as a

conduit for payments by the pharmaceutical manufacturer to patients,” and that a pharmaceutical

manufacturer should not “solicit or receive data from the charity that would facilitate the

manufacturer in correlating the amount or frequency of its donations with the number of

subsidized prescriptions for its products.” Id. at 70627. In 2014, HHS published a supplemental

bulletin reiterating the restrictions on Charitable PAPs, entitled the Supplemental Special

Advisory Bulletin, Independent Charity Patient Assistance Programs, 79 Fed. Reg. 31120 (May

30, 2014). The supplemental bulletin also advised that an action “indicative of a donor’s intent




                                                 11
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 17 of 99




to channel its financial support to copayments of its own products, [] would implicate the anti-

kickback statute.” 79 Fed. Reg. at 31123.

               2.      The Federal False Claims Act and Anti-Kickback Statute

       37.     The Federal False Claims Act, 31 U.S.C. §§ 3729 – 3733, was enacted in 1863 by

Congress to combat fraud against the United States government. See The False Claims Act,

United States Department of Justice, https://www.justice.gov/civil/false-claims-act (last visited

May 12, 2021). The False Claims Act provides that anyone who:

       (A) knowingly presents, or causes to be presented, a false or fraudulent claim for
       payment or approval;

       (B) knowingly makes, uses, or causes to be made or used, a false record or statement
       material to a false or fraudulent claim; [or]

       (C) conspires to commit a violation of subparagraph (A) [or] (B), . . . is liable to the
       United States Government for a civil penalty of not less than $5,000 and not more than
       $10,000, as adjusted by the Federal Civil Penalties Inflation Adjustment Act of 1990 (28
       U.S.C. § 2461 note; Public Law 104-410), plus 3 times the amount of damages which the
       Government sustains because of the act of that person.

31 U.S.C. § 3729(a)(1).

       38.     The anti-kickback statute, 42 U.S.C. § 1320a-7b(b) (the “Anti-Kickback

Statute”), was passed by Congress to address knowing and willful payments made to induce or

reward patient referrals or the generation of business involving any item or service payable by

the Federal health care programs (e.g., drugs, supplies, or health care services for Medicare or

Medicaid patients). See Roadmap for New Physicians: Fraud & Abuse Laws, Office of the

Inspector General, https://oig.hhs.gov/compliance/physician-education/01laws.asp (last visited

May 12, 2021). Congress determined that the inducements at issue would “contribute

significantly to the cost” of Federal health care programs absent federal penalties as a deterrent.

H.R. Rep. No. 95-393, at 53 (1977), reprinted in 1977 U.S.C.C.A.N. 3039, 3056.




                                                 12
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 18 of 99




       39.     The Anti-Kickback Statute provides:

       (b) Illegal remunerations

               (2) whoever knowingly and willfully offers or pays any remuneration (including
               any kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash
               or in kind to any person to induce such person--

                       (A) to refer an individual to a person for the furnishing or arranging for the
                       furnishing of any item or service for which payment may be made in
                       whole or in part under a Federal health care program, or

                       (B) to purchase, lease, order, or arrange for or recommend purchasing,
                       leasing, or ordering any good, facility, service, or item for which payment
                       may be made in whole or in part under a Federal health care program,
                       shall be guilty of a felony and upon conviction thereof, shall be fined not
                       more than $100,000 or imprisoned for not more than ten years, or both.

42 U.S.C. § 1320a-7b(b)(2).

       40.     In 2010, Congress amended the Anti-Kickback Statute to include language

providing that any Medicare claim “that includes items or services resulting from a violation of

[the anti-kickback statute] constitutes a false or fraudulent claim” under the False Claims Act.

42 U.S.C. § 1320a-7b(g). Thus, under 42 U.S.C. § 1320a-7b(g) of the statute, claims submitted

to Federal health care programs that result from violations of the Anti-Kickback Statute are per

se false or fraudulent within the meaning of 31 U.S.C. § 3729(a). Accordingly, when a person

submits or causes to be submitted claims to Federal health care programs violate the Anti-

Kickback Statute, he or she also violates the False Claims Act.

       B.      Teva Implements The Kickback Scheme To Inflate Copaxone Revenues

               1.      Teva Initiates the Scheme Through Its Shared Solutions Program

       41.     In order to increase patient enrollment on Copaxone, Teva provided a suite of

services called its “Shared Solutions” Program. Ex. A ¶ 48. Through the Shared Solutions

Program, Teva offered free injection devices to administer the drug, maintained staff of nurses




                                                 13
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 19 of 99




who provided patients with injection training, and assigned case managers to assist patients in

obtaining insurance coverage for the drug. Id. Teva represented that it was committed to

addressing the financial concerns raised by patients so that they were not faced with

discontinuing therapy due to cost. Id. ¶ 49.

       42.     As part of the Shared Solutions Program, in 2006, Teva entered into a contract

with ACS, a specialty pharmacy. Id. ¶ 50. ACS was co-founded by Edward Hensley

(“Hensley”), who had a prior working relationship with Teva’s Director of Customer Resources

at the time, Denise Lynch (“Lynch”). Id. As part of the contract, Teva sent to ACS the

prescriptions for Copaxone received through the Shared Solutions Program for patients who

either had or were eligible for Medicare Part D coverage. Id. If a patient was eligible for but did

not already have Medicare Part D coverage, ACS would assist that patient with enrollment. Id.

If the patient was eligible for Medicare co-pay coverage from a Charitable PAP, ACS would

gather the information from the patient and submit the application to the foundation. Id. The

two Charitable PAPs to which ACS referred Teva’s Copaxone reimbursement payments were the

CDF and TAF. Both CDF and TAF maintained “MS” funds, through which they provided co-

pay assistance to patients for, ostensibly, any of the MS drugs on the market. Ex. A ¶ 3.

       43.     ACS’s founder, Hensley, founded TAF in 2009. Id. ¶ 52. As well, during that

same year, his for-profit business that he also founded, AssistRx, began running Teva’s free drug

program for Copaxone patients who did not have insurance. Id. The free drug program is

operated through Teva’s non-profit organization called the Teva Cares Foundation that provides

medications at no cost to patients who meet certain insurance and income criteria. See Welcome

to the Teva Cares Foundation, Teva, https://www.tevacares.org/ (last visited May 17, 2021).

While running that program, AssistRx identified Medicare-eligible patients who were receiving




                                                14
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 20 of 99




free Copaxone from Teva. Ex. A ¶ 52. AssistRx arranged for those patients to instead obtain

Medicare coverage, and referred them to ACS, which then would seek foundation co-pay

funding for them. Id. In February 2015, AssistRx also took over ACS’s role of arranging

Medicare co-pay funding for Copaxone patients referred through Shared Solutions. Id.

       44.     When Teva began working with ACS, Teva and Hensley came to the agreement

that the donations Teva provided to TAF and CDF would be used solely to reimburse Copaxone

co-payments and would not be applied to other drugs funded by the foundations. Id. ¶ 55; Ex. A-

2. ACS understood that Teva’s goal was to use the Charitable PAPs as a “pass-through vehicle”

to generate revenues for Copaxone. Ex. A ¶ 56. Indeed, in a 2007 email, Hensley explained to

his colleagues at ACS that “particular manufacturer funds [should] go to their own drug as [that

was] what was the intent of the project was originally.” Id.; Ex. A-8.

       45.     In fact, Teva instructed ACS to not refer Medicare patients to Teva’s Copaxone

free drug program if foundation funds were accepting patients, because foundation-funded

patients generated revenue from reimbursement, whereas free drug payments did not. Ex. A

¶ 57; A-10. For example, in an email sent in April 2016, a Shared Solutions supervisor

explained that “[p]atients with government funded plans are not eligible to apply[]” for Teva’s

free Copaxone program. Ex. A-10. Teva made an exception to this policy for Copaxone patients

who obtained prescriptions or Medicare Part D coverage near the end of the calendar year when

no foundation coverage was available. Ex. A ¶ 57. At the beginning of the following year,

Teva, ACS, and the Charitable PAPs worked to promptly move those patients onto foundation

coverage. Id. For example, in an April 2016 email, a Shared Solutions employee stated, “in the

past when a new Med D patient needs assistance and at that time (usually close to the end of the

calendar year) the Foundation has closed its funds[,] [i]f we want the patient to start drug we




                                                15
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 21 of 99




provide free product for the remainder of the calendar year and tee them up for Foundation

Assistance for the following January when funds will be available.” A-12.

       46.     Teva’s intention was to provide exactly the amount of money needed to fund the

Copaxone co-payments to each foundation. For example, on December 30, 2009 and January

25, 2010, Teva paid TAF $15.7 million, approximately 99.9% of which was paid to Copaxone

patients. Ex. A ¶ 88.

       47.     As well, given that Teva intended for the donation payments to fund all of its

Copaxone Medicare co-pays, Teva’s Tax department determined in 2013 that the Company

should treat the payments to the Charitable PAPs as business expenses rather than charitable

donations. Id. ¶ 63. In a July 2013 memorandum, a manager in Teva’s Tax department

reviewed Teva’s recent payments to CDF and TAF and concluded that “[t]he payments . . . are

made with the expectation of financial return commensurate with the amount donated and should

therefore be deducted as business expense.” Id.; Ex. A-19.

       48.     Further, Teva’s payments to CDF and TAF were supposed to be applied to the

foundations’ MS funds generally, and thus in theory could assist patients on any MS drug.

However, senior Teva executives recognized that was not the case and commonly referred to the

payments as “Copaxone donations.” Ex. A ¶ 64. For example:

               •        A December 2014 e-mail from a Teva Senior Vice President directing her

                        subordinate to “release $25M of Copaxone donations to be mailed on Dec

                        29th[.]” Id.

               •        A January 2015 e-mail from Desheh, approving a “Copaxone Donation

                        payment.” Ex. A-21.




                                               16
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 22 of 99




              •        A February 2015 e-mail from a Teva Associate Director of Finance to

                       Larry Downey, the President of Teva’s North America Specialty

                       Medicines unit, with the subject “Response requested: Approval for

                       Copaxone donation payment.” Downey approved, and forwarded the e-

                       mail to Koremans, who approved as well. Ex. A-22.

              •        An April 2015 e-mail from Jan Jones, Teva’s Director of Patient Services

                       and Support, approving a “Copaxone Donation” in the amount of

                       $725,000. Ex. A-23.

              •        A January 2017 e-mail from a Teva NASM VP of Finance to Koremans

                       regarding “Copaxone donations approval.” Ex. A-24.

       49.    Teva was able to accomplish this scheme through the mechanics of its

arrangements with ACS, CDF, and TAF. Teva needed three data points to calculate how much

to pay CDF and TAF at the end of each year to ensure that the foundations would continue to

cover all of Copaxone patients’ Medicare co-pays in the following year: (1) the number of

Copaxone patients enrolled in each fund; (2) each fund’s annual per-patient grant amount; and

(3) each fund’s administrative fee, which was generally 9%. Ex. A ¶ 79.

       50.    Teva regularly received from CDF and TAF the per-patient grant amount that the

foundations provided to Copaxone patients. Id. ¶ 80; Ex. A-2 ¶ 13. For example, an email

Hensley sent to Lynch on September 17, 2011 (attached hereto as A-35), stated the following:

       The allocation per patient for 2012 is $4,600. To give you a historical number of what it
       has been in the past:

       2012 - $4,600
       2011 - $4,400
       2010 - $5,600




                                               17
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 23 of 99




        51.    Then, Teva periodically obtained from ACS the number of Copaxone patients

who were receiving co-pay coverage from each foundation. Ex. A ¶ 82. For example, on

December 5, 2013, ACS employee David Blanc sent an email to Lynch with the latest numbers,

showing “TAF 5614 . . . CDF . . . 1188 . . . LIS 3543[.]” A-43.

        52.    With those numbers in hand, Teva simply had to multiply the number of patients

by the grant allocation per patient and factor in the administration fee to calculate how much to

pay each foundation. Ex. A ¶ 83. As Jennifer Clark (“Clark”), an Associate Director in Teva’s

Patient Services department, explained:

        So, I would take an estimated number of Medicare patients, apply that towards
        what the typical average Medicare cost per patient might be for a calendar year,
        and then multiply that times those patients to determine what that might look like.
        And then I understood the administration fees for foundations were typically
        somewhere in the nine percent range, so I would do that calculation to determine
        how much we would need for the upcoming year.

Id. ¶ 84.

        53.    For example, in September 2011, after having just learned that ACS was

estimating that 5,572 Copaxone patients would be receiving foundation co-pay coverage by the

end of that year, Clark put together the following budget spreadsheet:




                                                18
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 24 of 99




Id. ¶ 85; Ex. A-44. The number “5775” on line 19 was the number Clark had received from

ACS, rounded up, as indicated by the note, “Per Zach [Grammage at ACS], 8/31” in column H.

Id. The figure 525 in “Med Free Roll-Over” on line 18 had also been provided by ACS and

represented the number of Copaxone patients who were then receiving the drug for free but

would obtain foundation coverage in 2012. Id. Clark added 5,775 to 525 to arrive at 6,300,

which appears in line 16 of the spreadsheet as the estimated “Beginning of the Year” patients

who would receive foundation funding for 2012. In line 17 of the spreadsheet, Clark estimated

that an additional 500 patients would receive foundation co-pay coverage during the course of

2012. Clark then added 6,300 to 500 to reach 6,800 as the estimated total number of patients

receiving foundation co-pay coverage in 2012, and then multiplied that number by $4,771, the

“501c Funding per pt” amount in line 2, to reach the “Donut Hole Funding” amount of

$32,442,800 on line 27. Clark then added the foundations’ 9% administration fee to generate the




                                               19
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 25 of 99




“Total Donation” amount of $35,651,428.57 on line 28. See also Ex. A-48 showing the

Copaxone donation calculation for 2015.

       54.     During the last week of December 2011 and the first week of January 2012, Teva

paid CDF and TAF a total of $33,200,000 from its foundation budget. Ex. A ¶ 86.

       55.     After the beginning of each calendar year, TAF closed its MS fund because it had

committed all of its funding to existing patients who had renewed their annual co-pay grants. Id.

¶ 89. In order to ensure that new Copaxone patients were able to sign up and receive funding

from TAF through the remainder of the year, Teva, ACS, and TAF engaged in a coordinated

process to enroll these patients. Id. ¶ 90. First, ACS would tell Teva how many new Copaxone

patients were awaiting Medicare co-pay funding at a particular time. Id. Second, TAF would

tell Teva the average per-patient Medicare co-pay grant amount at that time. Id. Third, Teva

would multiply those amounts together and factor in TAF’s standard administration fee to

determine how much to donate to TAF. Id. Fourth, Teva would tell ACS how much it planned

to pay TAF. Id. Fifth, ACS would send a “batch file” of Copaxone co-pay coverage

applications to TAF as soon as TAF received funding from Teva. Id.

       56.     For example, on April 22, 2014, Lynch sent an email to her colleague Barb Ross,

requesting “the number of patients we have ready to go to ACS, May eligible and approx. how

many we are sending over a day.” Ex. A-76. Later that day, ACS sent Ross an e-mail with the

subject line “CPA numbers” stating that ACS had “approx. 187 and 27 pending interviews.” Ex.

A-75. Thereafter, Ross reported back to Lynch that “we have 187 ready to go, 27 that still need

financial assessments, and 40 for May eligible.” Ex. A-76. At that time, TAF’s per-patient grant

amount was $4,500 and its administrative fee was 9%. Ex. A ¶ 100. A calculation of those

amounts, (187 + 27 + 40) x $4,500 x 1.09, resulted in a total of $1,245,870. Id. Thus, on April




                                               20
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 26 of 99




24, 2014, Teva paid TAF $1,275,000. Ex. A-77. Shortly after Teva sent the payment to TAF,

ACS employee Blanc instructed his colleagues at ACS to “prepare a file for referral to TAF for

Copaxone in the morning tomorrow.” Ex. A-78.

               2.     Teva Employees Were Aware That Copaxone Sales Relied Upon
                      Charitable Donations

       57.     Executives at the Company were aware that Teva’s sales of Copaxone were

directly correlated with the amount of money the Company donated to Charitable PAPs because

all of the money Teva donated to the foundations was being used to cover only Copaxone co-

pays. See Ex. A ¶ 58. According to Confidential Witness 1 (“CW1”), who served as Teva’s

Director of Marketing from June 2014 to August 2016 and Senior Director of Marketing from

January 2018 to December 2018, donations to Charitable PAPs were included in the profit and

loss statements under the individual line item, “Charitable Contributions.”

       58.     Further, in an e-mail dated January 9, 2015, Clark warned that, if Teva cut its

foundation payments, the company’s sales forecasts would be “overstated[,]” explaining that

“They still have Medicare revenue in [the forecast] which is highly unlikely if the donations are

no longer made.” Ex. A-15. A few weeks later, on February 2, 2015, Alejandro Castro, a Teva

financial analyst, emailed David Loughery, Teva’s Vice President of Finance, to advise him that

“There is about $6.3M in donations budget that are the target of possible cost reductions but

there may be a risk to Net Sales of approximately $5.8M per month associated with reducing

donations.” Ex. A-16. Castro continued on to explain that he was told by the Patient Access

department “that they will need between $5M and $8M in donations soon to avoid losing an

estimated 1,500 Medicare Patients.” Ex. A-16. In response, Loughrey told Castro that, instead

of cutting the budget, “we agreed yesterday to fund $8.5M today, which is ~$3M more than the

remaining Q1 budget.” Id.



                                                21
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 27 of 99




       59.     Later that year, on August 13, 2015, Jennifer Clark warned Ryan Sloss, a Teva

finance manager, that “it’s clear that if the $10M gets removed, the sales will decrease as well, as

there will be Medicare patients out there that won’t be able to fill.” Ex. A-17. Sloss agreed,

stating, “we either pay it and go over budget or we don’t make our sales numbers.” Id.

       60.     In October 2016, executives circulated a business plan that included a $40 million

“Medicare donation” as part of its Copaxone “marketing” strategy:




See U.S. House of Representatives’ Committee on Oversight and Reform, Drug Pricing

Investigation – Copaxone, 18-19 (2020) (“Congressional Staff Report”), attached hereto as

Exhibit B. The documents attached to the Congressional Staff Report are referred to herein as

“Ex. B-__”.




                                                22
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 28 of 99




       61.     As Teva began planning for 2018, early drafts of one of the Company’s strategic

planning documents noted that eliminating its “Medicare Donation” to third-party foundations

would cost Teva up to $261 million in Copaxone sales:




Congressional Staff Report at 20. On August 30, 2017, Loughrey sent an email to John Hassler,

Teva’s General Manager, requesting that Hassler remove the analysis regarding the impact of the

“Copaxone Donation” on net sales because he is “not comfortable including the sales impact of

the reduced donations. . . . could you have someone send this to me with the 0-$128M range line

excluded.” Ex. B-42.

       62.     At the beginning of 2018, Defendant O’Grady received a presentation on the

company plan for the year. One slide, entitled “Copaxone Executive Summary,” stated that

“27% of patients on Copaxone 40mg are Medicare Part D” patients and if those patients are not

able to receive funding in Q1, they “may not fill Rx and go off therapy, which would result in a


                                               23
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 29 of 99




negative impact to the brand of $210-280M.” Ex. B at 21. In the speaker’s note for the slide,

Teva executives identified “Donations” as one of the “High priority projects for execution.” Id.

A copy of the slide is shown below:




       63.     On January 31, 2018, after being advised that an insurer had moved Copaxone 40

mg/mL to a non-preferred medication list for both commercial and Medicare patients, O’Grady

explained to a colleague that the non-preferred status “means little as we buy the patients [sic]

copay down to zero anyway.” Ex. B-54.

               3.      Teva’s Senior Management Approved of the Kickback Scheme

       64.     Senior management at Teva was aware of the donations to CDF and TAF because

large payments had to be approved by Teva’s higher-ups. Ex. A ¶ 13. According to Confidential

Witness 2 (“CW2”), who served as the Associate Director of Treasury from July 2015 to

September 2019, the largest disbursements to the Charitable PAPs always took place toward the

end of a given year. A member of the treasury department would set up the payment and make


                                                24
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 30 of 99




sure that all of the necessary management approvals were obtained. CW1 explained that the

approvals from top management depended upon the amount of the donation payment. For

example, a September 21, 2015 email discussing the Copaxone donations process set forth the

following payment approval levels:




Ex. A-3. Later in the email chain, on December 27, 2015, David Loughery, Teva’s Vice

President of Finance for North America, Specialty Medicines, emailed Eyal Desheh seeking

approval of a large foundation payment, stating, “Please find attached a request for a $30M

donation payment to be made to assist MS patients with their co-pay. Based upon the size of this

payment, I believe it may need approval from Erez as well.” Id.

       65.       Koremans and Desheh approved payments earlier that year as well. On January 9

and 10, 2015, Koremans and Desheh approved a “Copaxone Donation payment” of $25M. Ex.

A-21. On February 4, 2015, Koremans approved a “Copaxone donation payment” of $8.5

million. Ex. A-22.

       66.       On January 29, 2016, David Loughrey emailed Larry Downey and Michael

McClellan seeking approval of a wire transfer stating, “Attached is a request to pay another

$10M for Copaxone donations. Mike Sheehy has approved . . . . this is a common payment we

make each year.” See Ex. B-39.

       67.       In an email on January 13, 2017, a Teva employee explained the funding progress

for the upcoming Copaxone donations, stating the following:

             •   [Name Redacted] to receive a request for Copaxone donations from The
                 Assistance Fund – done, received from 3 funds


                                                25
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 31 of 99




               •   [Name Redacted] to request the perspective of the Copaxone Marketing team
                   [Name Redacted] and determine the Marketing budget available – done,
                   [Redacted Name] confirms $38M available in Copaxone 2017 budget for
                   donations

               •   [Redacted Name] to work with Dave Loughrey (NASM CFO) and Mike
                   McClellan (GSM CFO) to determine timing of payment. For example, Teva may
                   pay a portion of the 2016 budgeted donations in the last few days of 2015.—In
                   progress . . . .

Ex. B-38.

         68.       Several days later, on January 19, 2017, David Loughery sought approval of the

$38M donation from Koremans. Ex. A-24. Loughrey emailed Koremans regarding “Copaxone

donations approval” and explaining the rationale behind the payments:

         “Very soon you will receive requests to approve 3 separate payments related to
         2017 planned Copaxone donations totaling $38M. . . . These payments aid
         Medicare patients with their copays is [sic] they encounter the Donut Hole period.
         . . . The majority of patients would receive the benefit before the end of February,
         thus why we make these funds available for agencies early in the year. . . . The
         Corporate Social Responsibility Team has communicated to these agencies our
         intent to fund and these agencies are funding patients currently based upon the
         expected receipt of these amounts.”

Id.

         69.       While this scheme was going on, Teva raised the price of Copaxone at a rate of

over 19 times the rate of inflation, from approximately $17,000 per year to $73,000 per year. Ex.

A ¶ 2.

         C.        Defendants Materially Overstate Copaxone’s Financial Results And Market
                   Demand

         70.       During the Class Period, Defendants concealed Teva’s scheme to use Charitable

PAPs as pass-through vehicles to fund sales of Copaxone by making false and/or misleading

statements regarding the financial results of Copaxone and the market demand for the drug.




                                                  26
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 32 of 99




       71.     The Class Period begins on October 29, 2015, when Teva issued a press release

that it filed with the SEC as a Form 6-K, reporting the Company’s financial and operating results

for the third quarter of 2015. In regard to Copaxone, the press release stated, in relevant part:

       Copaxone®. In the third quarter of 2015, Copaxone® (glatiramer acetate
       injection 20 mg/mL and 40 mg/mL), our leading specialty medicine, continued to
       be the leading multiple sclerosis therapy in the United States and globally. Our
       sales of Copaxone® amounted to $1.1 billion, a decrease of 2% compared to the
       third quarter of 2014.

       Copaxone® revenues in the United States in the third quarter of 2015 were
       $878 million, an increase of 10% compared to the third quarter of 2014. The
       increase was mainly due to higher sales volume in the third quarter of 2015,
       partially offset by net pricing declines. The Copaxone® family’s U.S. market
       shares in terms of new and total prescriptions were 27.1% and 29.3%,
       respectively, according to September 2015 IMS data.

       At the end of September 2015, Copaxone® 40 mg/mL three times a week in the
       United States accounted for approximately 76% of total Copaxone®
       prescriptions. This was driven by patient and physician choice of the 40 mg/mL
       version, supported by payor access and patient support activities.

                                         * * *
       Copaxone® revenues in the United States accounted for 81% of global
       Copaxone® revenues in the third quarter of 2015, compared to 72% in the third
       quarter of 2014.

                                            * * *
       Copaxone® was responsible for approximately 22% of our revenues in the third
       quarter of 2015, and contributed a significantly higher percentage to our profits
       and cash flow from operations during such period.

       72.     Following its press release, on October 29, 2015, Teva also filed a Quarterly

Report for the third quarter of 2015 with the SEC on Form 6-K. The Quarterly Report was

signed by Desheh and listed the revenues for Copaxone as $1,085,000,000 for the “Three

Months Ended September 30, 2015” and $3,939,000,000 for the “Nine Months Ended September

30, 2015[.]”




                                                 27
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 33 of 99




       73.     Later that day, Teva hosted an earnings conference call to discuss the Company’s

financial results for the third quarter of 2015. On the call, defendant Vigodman highlighted the

Company’s Copaxone sales and revenues, stating that “all the measures we conducted in order to

maintain the Copaxone started to deliver.” During the call, Desheh stated, in relevant part:

       Copaxone continued to demonstrate amazing strength against oral competition,
       now also against generic competition. You see the numbers. You see the green
       line is market share of our 40 milligram, the biggest selling MS therapy in the
       world today with over 22% market share in the United States. And we are seeing
       growth in market share in the ex-U.S. territories, as we introduce 40 milligram.
       And wherever we introduce 40 milligram, we see it picking up and really gaining
       market share in every country.

       So Copaxone in total, strong quarter. Actually a record quarter in the United
       States, just a little bit above Q2, $878 million. All in all very, very strong
       quarter with $1.080 billion in total sales, a little over that. So Copaxone [is]
       very, very durable in the—so what we believe is going to be the impact in
       certain scenarios starting 2017.

       74.     The statements by Defendants Teva, Vigodman, and Desheh in ¶¶ 71-73 above

were false and/or misleading when made because Defendants failed to disclose the following

material, adverse facts:

               a)      Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                       TAF as unlawful conduits to fully cover the co-payments incurred by

                       Medicare patients taking Copaxone;

               b)      If Teva had not covered the co-payments through its kickback scheme,

                       many patients would have stopped taking Copaxone, leading to hundreds

                       of millions of dollars in lost sales and revenues (¶¶ 58-62); and

               c)      As a result, Teva’s sales and revenues for Copaxone and the market

                       demand for the drug were artificially inflated during the Class Period.




                                                28
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 34 of 99




         75.    On November 19, 2015, defendant Desheh attended the Jefferies Autumn Global

Healthcare Conference. During the conference, Desheh stated in relevant part:

         And by the way, Europe as well. And we are having in audience, Gerard van
         Odijk, who used to manage our European business for many, many years and a
         good friend. And he can tell you about the competition in generics everywhere in
         the world. So it’s a highly competitive environment with players coming from all
         over the world, with a very fierce price competition. The price of generics went
         down 50% over the past 10 years. The price of specialty products went up by
         200% over the past 10 years.

         And Teva was not associated with any of that. So we are playing the competitive
         game. We are playing it fairly. We, of course, play by the book and by the rule.
         And we believe that our exposure to any initiative on price reduction in the
         United States is as small as anybody can have. We went through this period in
         Europe with all the austerity measures through 2010, 2011, 2012; we saw the
         price being pushed down by governments that want to see that as a source to
         balance their budget. This is very legitimate.

                                                * * *
         And what we are seeing is something which is simply called brand loyalty. MS
         patients have a long life expectancy. And the quality of life is extremely important
         to them because they try to live normal lives like everybody else, have career,
         have children and raise them. That is extremely important to MS patients. And
         patients have been simply pushing back. They don't want a generic because
         they are not 100% sure that it would treat them as well as the original.

         And by the way, why did we only convert 75%? Because 25% of MS patients
         who are on 20-milligram don’t even want to make the change from 20 to 40.
         They said, I want Teva Copaxone 20-milligram, once-a-day injection. And that's
         what I want. Don't try to change. I don't want to take the risk that it will have an
         impact on the progression of the disease, of the quality of my life. And these
         people, who are the potential for the generic introduction, are pushing back the
         hardest. They simply want to stay on the therapy that they have. And that
         explains why the penetration of Glatopa is only 20% and flat for the past four
         months. And probably indicates that any attempt to reduce the price is not going
         to change it. So the manufacturers understand that what they do today in terms
         of price will probably also help them maximize their sales and revenues and
         profits.

         76.    The statements by Defendants Teva and Desheh in ¶ 75 above were false and/or

misleading when made because Defendants failed to disclose the following material, adverse

facts:



                                                 29
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 35 of 99




               a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                      TAF as unlawful conduits to fully cover the co-payments incurred by

                      Medicare patients taking Copaxone;

               b)     Because Teva’s kickback scheme resulted in Copaxone being free to

                      Medicare patients, those patients were not motivated to switch off of

                      Copaxone in order to take the less expensive generic version of the drug;

                      and

               c)     As a result, market demand for Copaxone and the drug’s ability to

                      compete with the available generic products were materially overstated

                      during the Class Period.

       77.     On February 11, 2016, Teva filed its Annual Report for the year ended December

31, 2015 on Form 20-F with the SEC (the “2015 20-F”). The 2015 20-F was signed by Desheh

and listed Copaxone revenues as $4,023,000,000 for the “Year Ended December 31, 2015[.]” As

well, in regard to Copaxone, the Annual Report stated in part:

       The key elements of our strategy consist of the following: . . . Maintaining
       Copaxone® and other key specialty products. We have enhanced our multiple
       sclerosis (“MS”) franchise through the introduction of our three-times-a-week
       Copaxone® 40 mg/mL product in the United States, and will launch
       Copaxone® 40 mg/mL in Europe and other countries in 2015. For many of our
       other specialty products, we are expanding into new markets, improving the
       products and taking further steps to protect the franchise while creating value for
       patients and payors.

                                             * * *
       Copaxone® revenues in the United States in 2015 increased 4% to $3.2 billion,
       mainly due to higher volumes, partially offset by net pricing declines. Our U.S.
       market shares in terms of new and total prescriptions were 26.5% and 30.0%,
       respectively, according to December 2015 IMS data.

       Revenues in the United States accounted for 81% of global Copaxone®
       revenues in 2015, an increase from 73% of global sales in 2014.



                                                 30
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 36 of 99




                                             * * *
         Copaxone® accounted for 20% of our revenues in 2015, and a significantly
         higher percentage contribution to our profits and cash flow from operations
         during such period.

         78.     The statements by Defendants Teva and Desheh in ¶ 77 above were false and/or

misleading when made because Defendants failed to disclose the following material, adverse

facts:

                 a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments incurred by

                        Medicare patients taking Copaxone;

                 b)     If Teva had not covered the co-payments through its kickback scheme,

                        many patients would have stopped taking Copaxone, leading to hundreds

                        of millions of dollars in lost sales and revenues (¶¶ 58-62); and

                 c)     As a result, Teva’s sales and revenues for Copaxone and the market

                        demand for the drug were artificially inflated during the Class Period.

         79.     On March 16, 2016, defendants Desheh and Derkacz attended the Barclays

Global Healthcare Conference. During the conference defendants Desheh and Derkacz stated, in

relevant part:

         [Douglas Tsao, Analyst]: Then maybe turning to Copaxone, the conversion to the
         40 mg has been a big success, probably much greater than anybody thought,
         especially in the fact that it seems like it’s still taking place. What do you think
         has helped you really retain such strong share even within the 20 mg category in
         the phase of competition?

         [Derkacz]: . . . I think couple of things, Doug, that you mentioned are important
         here, one is the success of Copaxone and the conversion continues. In fact, I
         know you’re all aware of the TRx, the total prescription leadership that
         Copaxone 40 mg has achieved in the US marketplace, up 24% now, ahead of
         Tegretol. . . .




                                                  31
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 37 of 99




       So if you think about where we were just a couple of years ago, I don’t know
       how many people in the room would have thought that Copaxone 40 mg would
       have been the first product that physicians go to in 2016. But it’s an incredible
       performance. I say this because it's very important when we look to demonstrate
       our ability to launch in a marketplace where we have expertise and relationships.

                                             * * *
       [Desheh]: Maybe, one more comment of what we’ve learned from the launch of
       Glatopa, what we have learned is that there is a very, very significant pushback
       from doctors on the generic product or Copaxone, very strong pushback from
       the patient and MS patients are among the most knowledgeable patient about
       their disease and the treatment available to them. . . . And the reason -- there
       are two main reasons for that the way we understand it, one is the loyalty to the
       brand and the fact that, hey, I want a real thing and I’m going to live another
       30 or 40 or 50 years, because MS patients live a very long time and the life
       expectancy of an MS patient is only two to three years less than the average
       population.

       80.       The statements by Defendants Teva, Desheh, and Derkacz in ¶ 79 above were

false and/or misleading when made because Defendants failed to disclose the following material,

adverse facts:

                 a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments incurred by

                        Medicare patients taking Copaxone;

                 b)     Because Teva’s kickback scheme resulted in Copaxone being free to

                        Medicare patients, those patients were not motivated to switch off of

                        Copaxone in order to take the less expensive generic version of the drug;

                        and

                 c)     As a result, market demand for Copaxone and the drug’s ability to

                        compete with the available generic products were materially overstated

                        during the Class Period.




                                                   32
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 38 of 99




        81.     On May 9, 2016, Teva issued a press release that it filed with the SEC as a Form

6-K, reporting the Company’s financial and operating results for the first quarter of 2016. In

regard to Copaxone, the press release stated, in relevant part:

        Copaxone® In the first quarter of 2016, Copaxone® (glatiramer acetate
        injection), continued to be the leading multiple sclerosis therapy in the United
        States and worldwide. Global sales of Copaxone® amounted to $1.0 billion, an
        increase of 9% compared to the first quarter of 2015. Over 81% of the total U.S.
        Copaxone® prescriptions are now filled with the 40 mg/mL version, driven by
        patient and physician choice of the 40 mg/mL version supported by payor access
        and patient support activities.

        Copaxone® revenues in the United States in the first quarter of 2016 were $821
        million, an increase of 12% compared to the first quarter of 2015. The increase
        was mainly due to higher net pricing, including a price increase of 7.9% in
        January 2016 on Copaxone® 20 mg/mL and 40 mg/mL. Our U.S. market shares
        in terms of new and total prescriptions were 28.1% and 29.8%, respectively,
        according to March 2016 IMS data.

        Revenues in the United States accounted for 82% of global Copaxone®
        revenues in the first quarter of 2016, compared to 79% in the first quarter of
        2015.

        Copaxone® accounted for approximately 21% of our revenues in the first
        quarter of 2016, and a significantly higher percentage contribution to our
        profits and cash flow from operations during such period.

        82.     Following its press release, on May 9, 2016, Teva also filed a Quarterly Report

for the first quarter of 2016 with the SEC on Form 6-K. The Quarterly Report was signed by

Desheh and listed the revenues for Copaxone as $1,006,000,000 for the “Three Months Ended

March 31, 2016[.]”

        83.     Later that day, Teva hosted an earnings conference call to discuss the Company’s

financial results for the first quarter of 2016. In regard to Copaxone, during the call Defendants

stated, in relevant part:

        [Vigodman]: Copaxone 40mg continued to gain market share, leading the MS
        market with 24.5% TRx [total prescriptions] share at the end of March versus




                                                 33
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 39 of 99




       20.3% at the end of March 2015, and 82% share of the overall Copaxone family
       TRx

                                              * * *
       [Desheh]:       Copaxone sales were 21% of total, 1% higher than in full-year
       2015. The specialty business without Copaxone was 24% of sales, an
       improvement, compared to the 2015 average, of 2%. . . . Copaxone contributed
       44% of total profit, compared to 42% for the whole year of 2015. Speaking about
       Copaxone -- when we look at results quarter over quarter, total scripts were the
       same level as last year, with an increased proportion of 40-milligram, which
       contributes to our profit, where the small increase in units sold as well as the
       positive price effect leading to 9% sale growth mainly in the United States
       market.

                                              * * *
       [Koremans]: First, the Copaxone is really doing well. . . . [W]e see a lot of the
       impact also from the net price increase of 7.9% that we did for both strengths in
       the beginning of the year. But it’s actually really a result of a fantastic
       underlying demand. The product is keeping well. It’s the number one product
       in new patients now, and Copaxone is actually really a very good alternative
       and patients have access to it, right? So in no way has the price been a
       limitation in that sense, and I think that’s the key going forward is you’ll always
       have to be able to demonstrate value to stakeholders, to patients, to payers, and
       overall for your products in whatever we offer.

       It’s really important to be able to share the value of what you’re doing. And it’s
       not just about the price, but it’s really an incredibly important thing to just talk
       about the value that you are offering.

       And clearly, for Copaxone, we’re having the right mix. The product is much
       appreciated, unparalleled in its track record of both efficacy and safety, and
       available to just about 96% of lives in the U.S. So pricing there I see extremely
       good.

       84.     The statements by Defendants Teva, Desheh, Vigodman, and Koremans in ¶¶ 81-

83 above were false and/or misleading when made because Defendants failed to disclose the

following material, adverse facts:

               a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                      TAF as unlawful conduits to fully cover the co-payments incurred by

                      Medicare patients taking Copaxone;




                                                34
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 40 of 99




                b)      If Teva had not covered the co-payments through its kickback scheme,

                        many patients would have stopped taking Copaxone, leading to hundreds

                        of millions of dollars in lost sales and revenues (¶¶ 58-62); and

                c)      As a result, Teva’s sales and revenues for Copaxone and the market

                        demand for the drug were artificially inflated during the Class Period.

         85.    On June 9, 2016, defendant Derkacz attended the Jefferies Healthcare

Conference. During the conference, defendant Derkacz stated, in relevant part:

         [Dave Steinberg, Analyst]: We’ll start with Copaxone, then we'll move down the
         list to some of their near-term opportunities and earlier-term opportunities. . . . So
         we now have a generic on the market, Glatopa. First, do you think you can switch
         even more to the three times weekly with Glatopa on the market? And Glatopa
         has been on the market for a while. And really it hasn't done very well. Maybe
         you can discuss why. And will this poor performance continue?

         [Derkacz]: . . . So I think it’s important to start with kind of where we are to date
         with Copaxone 40 milligram. Right now, we are at an 82% share for 40
         milligram within the branded business. So 82% for 40. And the balance for 20
         milligram.

         So if we look at the category, Copaxone 40 milligram is at about 24%, which
         puts it at the top, actually the leading TRx share in the MS category. And if you
         consider Glatopa, Glatopa has about a 6.5% share of the total Copaxone
         market, or about a 1%-- just a little bit over 1% of the MS category. . . .

         So I think this gives us an incredible amount of confidence that we’ve been able
         to increase and sustain that trajectory over a long period of time in the US. It
         really suggests that this business is very durable. . . .

         86.    The statements by Defendants Teva and Derkacz in ¶ 85 above were false and/or

misleading when made because Defendants failed to disclose the following material, adverse

facts:

                a)      Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments incurred by

                        Medicare patients taking Copaxone;



                                                   35
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 41 of 99




               b)     Because Teva’s kickback scheme resulted in Copaxone being free to

                      Medicare patients, those patients were not motivated to switch off of

                      Copaxone in order to take the less expensive generic version of the drug;

                      and

               c)     As a result, market demand for Copaxone and the drug’s ability to

                      compete with the available generic products were materially overstated

                      during the Class Period.

       87.     On August 4, 2016, Teva issued a press release that it filed with the SEC as a

Form 6-K, reporting the Company’s financial and operating results for the second quarter of

2016. In regard to Copaxone, the press release stated, in relevant part:

       Copaxone® (glatiramer acetate injection) continued to be the leading multiple
       sclerosis therapy in the United States and worldwide in the second quarter of
       2016. Global sales of Copaxone® were $1.1 billion, an increase of 8%
       compared to the second quarter of 2015.

       Copaxone® revenues in the United States in the second quarter of 2016 were
       $955 million, an increase of 10% compared to the second quarter of 2015. The
       increase was mainly due to a reduction of sales in the Medicaid channel, resulting
       in both lower rebates in the current quarter and a change in the estimate for
       rebates in prior quarters, which had an overall positive impact. Sales were also
       impacted by a price increase of 7.9% in January 2016 for both Copaxone® 20
       mg/mL and 40 mg/mL. Over 82% of the total U.S. Copaxone® prescriptions are
       now filled with the 40 mg/mL version, driven by patient and physician choice of
       the 40 mg/mL version supported by payer access and patient support activities.
       Our U.S. market shares in terms of new and total prescriptions were 24.9% and
       29.1%, respectively, according to June 2016 IMS data.

       Revenues in the United States accounted for 84% of global Copaxone®
       revenues in the second quarter of 2016, similar to the second quarter of 2015.

                                             * * *
       Copaxone® accounted for approximately 23% of our revenues in the second
       quarter of 2016, and a significantly higher percentage contribution to our
       profits and cash flow from operations during such period.




                                                 36
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 42 of 99




        88.     Following its press release, on August 4, 2016, Teva also filed a Quarterly Report

for the second quarter of 2016 with the SEC on Form 6-K. The Quarterly Report was signed by

Desheh and listed the revenues for Copaxone as $1,141,000,000 for the “Three Months Ended

June 30, 2016” and $2,147,000,000 for the “Six Months Ended June 30, 2016[.]”

        89.     Later that day, Teva hosted an earnings conference call to discuss the Company’s

financial results for the second quarter of 2016. In regard to Copaxone, during the call Derkacz

stated, in relevant part:

        So on the Copaxone share, I think we’re very, very pleased with the fact that
        40mg is about 83% the U.S. market. Of the number one product in the MS
        category now, of course, is 40mg at a 24.1% share. . . . And I think this just
        speaks to the support by payers, by patients, by physicians around the long-
        proven track record of safety and efficacy of the product and a tribute to the
        team’s great work here.

        90.     On November 15, 2016, Teva issued a press release that it filed with the SEC as a

Form 6-K, reporting the Company’s financial and operating results for the third quarter of 2016.

In regard to Copaxone, the press release stated, in relevant part:

        Copaxone® (glatiramer acetate injection) continued to be the leading multiple
        sclerosis therapy in the United States and worldwide in the third quarter of 2016.
        Global sales of Copaxone® were $1.1 billion, a decrease of 2% compared to the
        third quarter of 2015.

        Copaxone® revenues in the United States in the third quarter of 2016 were
        $874 million, flat compared to the third quarter of 2015, mainly due to a price
        increase of 7.9% in January 2016, which was offset by a volume decrease for
        Copaxone® 20 mg/mL. Over 83% of the total U.S. Copaxone® prescriptions are
        now filled with the 40 mg/mL version, driven by patient and physician choice of
        the 40 mg/mL version supported by payer access and patient support activities.
        Our U.S. market shares in terms of new and total prescriptions were 27.0% and
        29.2%, respectively, according to September 2016 IMS data.

        Revenues in the United States accounted for 82% of global Copaxone®
        revenues in the third quarter of 2016, compared to 81% in the third quarter of
        2015.

                                               * * *



                                                 37
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 43 of 99




       Copaxone® accounted for approximately 19% of our revenues in the third
       quarter of 2016, and a significantly higher percentage contribution to our
       profits and cash flow from operations during such period.

       91.       Following its press release, on November 15, 2016, Teva also filed a Quarterly

Report for the third quarter of 2016 with the SEC on Form 6-K. The Quarterly Report was

signed by Desheh and listed the revenues for Copaxone as $1,061,000,000 for the “Three

Months Ended September 30, 2016” and $3,208,000,000 for the “Nine Months Ended September

30, 2016[.]”

       92.       The statements by Defendants Teva, Desheh, and Derkacz in ¶¶ 87-91 above were

false and/or misleading when made because Defendants failed to disclose the following material,

adverse facts:

                 a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments incurred by

                        Medicare patients taking Copaxone;

                 b)     If Teva had not covered the co-payments through its kickback scheme,

                        many patients would have stopped taking Copaxone, leading to hundreds

                        of millions of dollars in lost sales and revenues (¶¶ 58-62); and

                 c)     As a result, Teva’s sales and revenue for Copaxone and the market

                        demand for the drug were artificially inflated during the Class Period.

       93.       On February 13, 2017, Teva hosted an earnings call with investors and analysts to

discuss the Company’s financial and operating results for the fourth quarter of 2016. On the call,

defendant Koremans stated, in relevant part:

       So what we have had recent insights coming from patients and physicians,
       research and payer research suggests very clearly that when forced to use a
       generic of Copaxone, about 70% of patients and doctors would opt to an oral
       therapy, rather than to a generic.



                                                 38
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 44 of 99




         We believe and as you well know, Copaxone is the number one in new patients,
         not only in the US. But also in some of the key European markets.

         94.    The statements by Defendants Teva and Derkacz in ¶ 93 above were false and/or

misleading when made because Defendants failed to disclose the following material, adverse

facts:

                a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                       TAF as unlawful conduits to fully cover the co-payments incurred by

                       Medicare patients taking Copaxone;

                b)     Because Teva’s kickback scheme resulted in Copaxone being free to

                       Medicare patients, those patients were not motivated to switch off of

                       Copaxone in order to take the less expensive generic version of the drug;

                       and

                c)     As a result, market demand for Copaxone and the drug’s ability to

                       compete with the available generic products were materially overstated

                       during the Class Period.

         95.    On February 15, 2017, Teva filed its Annual Report for the year ended December

31, 2016 on Form 20-F with the SEC (the “2016 20-F”). The 2016 20-F was signed by Desheh

and reported Copaxone revenue as $4,223,000,000 for the “Year Ended December 31, 2016[.]”

As well, in regard to Copaxone, the Annual Report stated in part:

         The key elements of our strategy are: . . . Maintaining Copaxone® and other
         key specialty products. We enhanced our MS franchise through the introduction
         of our three-times-a-week Copaxone® 40 mg/mL product in the United States in
         2014 and in additional countries since 2015.

                                            * * *
         Global sales of Copaxone® were $4.2 billion, an increase of 5% compared to
         2015.




                                                  39
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 45 of 99




         Copaxone® revenues in the United States in 2016 increased 7% to $3.5 billion,
         mainly due to higher net pricing, resulting from a change in patient mix which
         increased our selling price and a corresponding change in certain prior period
         rebate accrual estimates, as well as a price increase of 7.9% in January 2016,
         partially offset by lower volumes of Copaxone® 20mg/mL. Over 84% of total
         U.S. Copaxone® prescriptions are now filled with the 40 mg/mL version, driven
         by patient and physician choice of the 40 mg/mL version, supported by payer
         access and patient support activities. Our U.S. market shares in terms of new and
         total prescriptions were 27.9% and 29.3%, respectively, according to December
         2016 IMS data.

         Revenues in the United States were 82% of global Copaxone® revenues in
         2016, compared to 81% in 2015.

                                              * * *
         Copaxone® accounted for approximately 19% of our revenues in 2016, and a
         significantly higher percentage contribution to our profits and cash flow from
         operations during this period.

         96.    The statements by Defendants Teva and Desheh in ¶ 95 above were false and/or

misleading when made because Defendants failed to disclose the following material, adverse

facts:

                a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                       TAF as unlawful conduits to fully cover the co-payments incurred by

                       Medicare patients taking Copaxone;

                b)     If Teva had not covered the co-payments through its kickback scheme,

                       many patients would have stopped taking Copaxone, leading to hundreds

                       of millions of dollars in lost sales and revenues (¶¶ 58-62);

                c)     As a result, Teva’s sales and revenues for Copaxone and the market

                       demand for the drug were artificially inflated during the Class Period.

         97.    On March 8, 2017, defendant Derkacz attended the Cowen Health Care

Conference. During the conference, defendant Derkacz stated, in relevant part:




                                                40
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 46 of 99




         I think, starting with COPAXONE, I’d like to kind of start with the market
         context and where we are. And I don't know how many are aware of this. But
         over the last 12 months the 40 milligram now enjoys a full 5 share point
         differential between the next closest competitors. That's a share gain of over
         2%, which I think is really a sign and a message that our team continues to
         focus on what we have control over. And it also is a tribute to the product and
         the way the market has really embraced the product for switches and for new
         patients.

         So if we look at the 20 milligram, we actually still have just over 60% of that 20
         milligram business. I think that’s a tribute to, again, the team’s focus on the
         dispense as written campaign, to also, of course, manage our contracting with
         our payers very proactively. And I think we'll take a lot of those insights to the 40
         milligram scenario if or when it occurs.

         98.    The statements by Defendants Teva and Derkacz in ¶ 97 above were false and/or

misleading when made because Defendants failed to disclose the following material, adverse

facts:

                a)      Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments incurred by

                        Medicare patients taking Copaxone;

                b)      Because Teva’s kickback scheme resulted in Copaxone being free to

                        Medicare patients, those patients were not motivated to switch off of

                        Copaxone in order to take a competitor version of the drug; and

                c)      As a result, market demand for Copaxone and the drug’s ability to

                        compete with alternative drug products were materially overstated during

                        the Class Period.

         99.    On May 11, 2017, Teva issued a press release that it filed with the SEC as a Form

6-K, reporting the Company’s financial and operating results for the first quarter of 2017. In

regard to Copaxone, the press release stated, in relevant part:




                                                  41
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 47 of 99




       Global revenues of Copaxone® (20 mg/mL and 40 mg/mL), the leading
       multiple sclerosis therapy in the U.S. and globally, were $970 million in the first
       quarter of 2017, a decrease of 4% compared to the first quarter of 2016.
       Copaxone® revenues in the United States, were $782 million, a decrease of 5%
       compared to the first quarter of 2016, mainly due to lower volumes of
       Copaxone® 20 mg/mL, partially offset by a price increase of 7.9% for both
       Copaxone® products in January 2017. At the end of the first quarter of 2017,
       according to March 2017 IMS data, our U.S. market shares for the Copaxone®
       products in terms of new and total prescriptions were 25.4% and 28.4%,
       respectively. Copaxone® 40 mg/mL accounted for over 85% of total Copaxone®
       prescriptions in the U.S.

       100.    Following its press release, on May 11, 2017, Teva also filed a Quarterly Report

for the first quarter of 2017 with the SEC on Form 6-K. The Quarterly Report was signed by

Desheh and listed the revenues for Copaxone as $970,000,000 for the “Three Months Ended

March 31, 2017[.]”

       101.    On August 3, 2017, Teva issued a press release that it filed with the SEC as a

Form 6-K, reporting the Company’s financial and operating results for the second quarter of

2017. In regard to Copaxone, the press release stated, in relevant part:

       Global revenues of Copaxone® (20 mg/mL and 40 mg/mL), the leading
       multiple sclerosis therapy in the U.S. and globally, were $1.0 billion, a decrease
       of 10% compared to the second quarter of 2016.

       Copaxone® revenues in the United States, were $843 million, a decrease of 12%
       compared to the second quarter of 2016, mainly due to lower volumes of
       Copaxone® 20 mg/mL as well as negative net pricing effects despite a price
       increase of 7.9% for both Copaxone® products in January 2017. At the end of the
       second quarter of 2017, according to June 2017 IMS data, our U.S. market shares
       for the Copaxone® products in terms of new and total prescriptions were 26.5%
       and 28.8%, respectively. Copaxone® 40 mg/mL accounted for over 85% of total
       Copaxone® prescriptions in the U.S.

       102.    Following its press release, on August 3, 2017, Teva also filed a Quarterly Report

for the second quarter of 2017 with the SEC on Form 6-K. The Quarterly Report was signed by

Desheh and listed the revenues for Copaxone as $1,230,000,000 for the “Three Months Ended

March 31, 2017” and $1,993,000,000 for the “Six Months Ended June 30, 2017[.]”



                                                42
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 48 of 99




       103.      The statements by Defendants Teva and Desheh in ¶¶ 99-102 above were false

and/or misleading when made because Defendants failed to disclose the following material,

adverse facts:

                 a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments incurred by

                        Medicare patients taking Copaxone;

                 b)     If Teva had not covered the co-payments through its kickback scheme,

                        many patients would have stopped taking Copaxone, leading to hundreds

                        of millions of dollars in lost sales and revenues (¶¶ 58-62); and

                 c)     As a result, Teva’s sales and revenues for Copaxone and the market

                        demand for the drug were artificially inflated during the Class Period.

       D.        Defendants Make Materially False and Misleading Statements Regarding
                 Teva’s Shared Solutions Program

       104.      During the Class Period, Defendants touted the success of its Shared Solutions

Program in keeping patients on Copaxone, while failing to disclose that the reason patients were

staying on Copaxone was that the Shared Solutions Program was designed to guarantee payment

of Medicare patients’ co-pays, reducing their costs to $0.00.

       105.      On October 29, 2015, Teva hosted a conference call to discuss the financial

results of the third quarter of 2015. During the conference call, defendant Koremans touted the

Shared Solutions Program, stating, in relevant part:

       So when we talk about Copaxone, what we’re seeing is really an incredible
       durability. Basically patients, doctors continue to stick with the products. They
       feel confident. They trust this product. And it is very important. And they have
       been on it for many years, right?

       And it’s a combination of our patient solutions, the way we interact with our
       patients, the trust they have in the brand itself. And also doctors and really also



                                                 43
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 49 of 99




       payers supporting it in full. And the dynamics at the moment are better than we
       could have predicted two years ago. And we’re seeing that going forward. We
       expect like -- this is not going to change dramatically. So Copaxone really is an
       incredible product in that respect. And the way we bring it to market with the
       shared solutions, our sales force, the medical force. And the relationship we
       have with the payers is working quite nicely. And we don’t see that going
       forward, going to be changed dramatically at all. . . .

       The shared solutions, they really helping to two things and do -- first of all,
       make sure that patients have financial access, work with patients. And help
       them to address their questions with their individual plans really well. And that
       really works. Then second, they are there with nurses to help and coach. What
       you have to remember I think for MS, those patients they start on therapy, they
       don't feel a benefit immediately.

       106.   On March 16, 2016, defendants Desheh and Derkacz attended the Barclays

Global Healthcare Conference. During the conference, defendant Derkacz credited the Shared

Solutions Program in keeping patients on Copaxone, stating, in relevant part:

       [Derkacz]: And keep in mind, the shared solutions, service and the loyalty and
       trust and confidence that these patients have had for many years. They like the
       product. They don’t want to be upset what is working well for them and they
       also don’t want to lose that relationship and that support that they’ve come to
       appreciate and trust and recognize over the last many years.

       107.   On June 3, 2016, defendant Vigodman attended the Sanford C Bernstein Strategic

Decisions Conference. During the conference, defendant Vigodman stated, in relevant part:

       [Ronny Gal, Analyst]: [Y]ou seem to make your assumptions about the impact of
       generic Copaxone if one enters the market as fairly low. Well it’s a matter of
       perspective. But compared to losing the US sales, you are basically assuming that
       you will still retain not a small chunk of US profits throughout the product, even
       after generics enter. . . . Why should you be able to retain a significant profit
       stream from Copaxone from generics entering the United States?

       [Vigodman]: . . . Look at the performance of 2014 and performance of top-line
       progression of (inaudible) today. Look at the contribution of our shared services
       solution center to the brand and to the basically loyalty of our consumers and
       patients. Look at the effect, at the lack of human data pertaining to the generic
       versions of Copaxone. And when you look at all those things in the aggregate, I
       think it explains why erosion might be slower than what is expected. . . .




                                               44
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 50 of 99




       108.    On June 9, 2016, defendant Derkacz attended the Jefferies Healthcare

Conference. During the conference, defendant Derkacz stated, in relevant part:

       [Derkacz]: Well why Glatopa? Why did it not do that well? Well I think you have to
       consider the category, the product. And the company.

       So if you think about category, this is a very heterogeneous disease. What may
       work for one patient may not work for the next. And so when you have a patient
       that’s doing well on therapy in MS, the likelihood and the resistance to switch --
       the resistance to switch is very high. The likelihood to switch is very low. And I
       think payers recognize that if you push too hard on patients, there is that
       potential that they could move off to another more expensive branded therapy.
       So that, coupled with the fact that we've had a long, proven track record of safety
       and efficacy, coupled with the fact that we have an incredible relationship with
       patients and physicians primarily through our Shared Solutions service that we
       provide.

       [Dave Steinberg, Analyst]: . . . Could you give us some color on how Shared
       Solutions works. And what impact they’ve had on this switch?

       [Derkacz]: . . . So Shared Solutions has been in place now for many years,
       actually dating back to the early 2000s, just very soon after we launched
       Copaxone. And it has evolved to the point where we actually provide a very high
       level of service to patients with MS, in particular those that are on Copaxone. In
       fact, what many folks don't realize is that we actually have a group of clinical
       nurse educators that can actually visit the patient’s home and help train them on
       how to take Copaxone, how to inject Copaxone, how to manage their product.

       So there is this intimacy. There’s this relationship that’s long-standing. And
       we’ve been recognized as having a best-in-class service in MS, as rated by our
       most important customers, this being the patient for many years now. And so we
       think that not only is this very important for Copaxone 40 milligram moving
       forward.

       109.    On November 15, 2016, Teva hosted an earnings conference call to discuss the

Company’s financial results for the third quarter of 2016. In regard to Copaxone, during the call

Koremans stated, in relevant part:

       What we have seen though in the last months is that Copaxone is actually being
       holding (sic) much better. And the performance shows really good, and I am
       extremely proud of all the teams that do this. Patient support programs will play
       an important role. And that’s what we’ve seen people move into with less hope
       and the U.S often came back. Actually the biggest source of new to brands that



                                               45
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 51 of 99




        comes from the focus changes in the U.S. when they switch, because of the
        value they place on our support programs, amongst which are the sales
        solutions. So, other than that, there is very little new information that we have
        product doing well and we are optimistic about the future in that respect.

        110.   On March 15, 2017, defendants Desheh and Derkacz attended the Barclays

Global Healthcare Conference. During the conference, defendant Derkacz stated, in relevant

part:

        [Doug Tsao, Analyst]: And Mike, you said you have learned a lot about the
        experience with the 20 milligram. I guess a follow-up for me would be what do
        you see as different in terms of facing competition in the 40 milligram assuming
        those competitors also had approval for their 20 milligram?

        [Derkacz]: I think the key here is that we need to take those learnings that we
        had from 20 milligram. I can’t disclose all of it. But certainly the contracting
        strategy that we deploy, the approach that we take with our customers ensuring
        that they come first, that we make it easy for physicians and we make it easy for
        patients to stay on our therapy.

Barclays Global Healthcare Conference, Bloomberg Tr. at 4-5 (Mar. 15, 2017).

        111.   On June 7, 2017, Dipankar Bhattacharjee, Teva’s President and CEO of the

Global Medicines Group, Michael Hayden, Teva’s Chief Scientific Officer, and Yitzhak

Peterburg, Teva’s Interim President and CEO, attended the Jefferies Healthcare Conference. On

the call, Peterburg and Hayden stated, in relevant part:

        [Peterburg]: Coming back to what you said on Shared Solution, I think Shared
        Solution was a wonderful way of supporting the patient. Because at the end, it's
        all about patients. And this is why we were able to substitute so significantly and
        so quickly. And I think they have a very important role even going forward.

        Michael, could -- (for that)?

        [Hayden]: Yes, I would just say Shared Solutions is critical and we’re actually
        continuing to invest in these kind of patient services. Of course, it's a model for
        some of our branded drugs in development as well and being launched right now.




                                                 46
           Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 52 of 99




           112.   The statements by Teva, Desheh, Vigodman, Koremans, Hayden, Peterburg, and

Derkacz in ¶¶ 105-111 above were false and/or misleading when made because Defendants

failed to disclose the following adverse facts:

                  a)     Teva used the Shared Solutions Program to carry out its illegal kickback

                         scheme whereby the Company fully covered the co-payments incurred by

                         Medicare patients taking Copaxone;

                  b)     The reason that the Shared Solutions Program was successful in

                         maintaining patient loyalty and retention was because Teva’s kickback

                         scheme made Copaxone free to Medicare patients, therefore patients were

                         motivated to continue taking the drug; and

                  c)     As a result, market demand for Copaxone and patient retention on the drug

                         were materially overstated during the Class Period.

           E.     Defendants Make Materially False and Misleading Statements Regarding
                  Teva’s Compliance with Federal Laws

           113.   During the Class Period, Defendants warned of the risks of Teva’s failure to

comply with federal laws and regulations, while failing to disclose that the Company was already

engaged in a kickback scheme in violation of the False Claims Act and the Anti-Kickback

Statute.

           114.   For example, on February 11, 2016, Teva filed its 2015 20-F with the SEC, which

was signed by Desheh. In regard to the Company’s legal compliance, the Annual Report stated

in part:

           Governmental investigations into sales and marketing practices, particularly for
           our specialty pharmaceutical products, may result in substantial penalties. . . .
           We operate around the world in complex legal and regulatory environments, and
           any failure to comply with applicable laws, rules and regulations may result in
           civil and/or criminal legal proceedings. As those rules and regulations change



                                                  47
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 53 of 99




       or as interpretations of those rules and regulations evolve, our prior conduct or
       that of companies we have acquired may be called into question. In the United
       States, we are currently responding to federal investigations into our marketing
       practices with regard to several of our specialty pharmaceutical products, which
       could result in civil litigation brought on behalf of the federal government. . . .

       Any failure to comply with the complex reporting and payment obligations
       under the Medicare and Medicaid programs may result in further litigation or
       sanctions, in addition to those that we have announced in previous years.
       The U.S. laws and regulations regarding Medicare and/or Medicaid
       reimbursement and rebates and other governmental programs are complex.
       Some of the applicable laws may impose liability even in the absence of specific
       intent to defraud. The subjective decisions and complex methodologies used in
       making calculations under these programs are subject to review and challenge,
       and it is possible that such reviews could result in material changes. A number
       of state attorneys general and others have filed lawsuits alleging that we and other
       pharmaceutical companies reported inflated average wholesale prices, leading to
       excessive payments by Medicare and/or Medicaid for prescription drugs. Such
       allegations could, if proven or settled, result in additional monetary penalties
       (beyond the lawsuits we have already settled) and possible exclusion from
       Medicare, Medicaid and other programs.

       115.      On February 15, 2017, Teva filed its 2016 20-F with the SEC that was signed by

Desheh. The Annual Report contained substantially the same statement as the 2015 20-F in

¶ 114 above.

       116.      The statements by Defendants Teva and Desheh in ¶¶ 114-115 above were false

and/or misleading when made because Defendants failed to disclose the following material,

adverse facts:

                 a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments for Medicare

                        patients taking Copaxone in violation of the False Claims Act and the

                        Anti-Kickback Statute; and

                 b)     Teva’s illegal kickback scheme increased the likelihood that the Company

                        would be subject to regulatory scrutiny, enforcement, and/or penalties.




                                                 48
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 54 of 99




       F.      Defendants Partially Disclose Their Fraud By Shaking Up Company
               Leadership And Belatedly Disclosing That The Department Of Justice
               Subpoenaed Teva About Donations To Charitable Foundations

       117.     At the beginning of 2017, Teva announced that the Company’s CEO since

February 2014, Erez Vigodman, was leaving the Company. Dr. Yitzhak Peterburg, who had

served as Chairman of the Board of Directors since January 2015, was appointed interim

president and chief executive officer.

       118.    Teva was subpoenaed on March 21, 2017 by the United States Attorneys’ office

in Boston, Massachusetts seeking information regarding Teva’s donations to charitable

foundations. However, when the Company released its quarterly earnings results on May 11,

2017 for the first quarter of 2017, Defendants did not mention the subpoena, but the Company

did report 4% decline in year-over-year Copaxone sales.

       119.    On August 3, 2017, Teva announced that “[o]n March 21, 2017, Teva received a

subpoena from the U.S. Attorney’s office in Boston, Massachusetts requesting documents related

to Teva’s donations to patient assistance programs. Teva is in the process of responding to the

subpoena.” Teva Pharmaceutical Industries Ltd., Quarterly Report (Form 6-K) 34 (Aug. 5,

2017). This news amounted to a partial disclosure and leakage of the facts arising from the

underlying fraud. Beginning on that day, the price of Teva’s shares dropped $12.51, or 41%,

over the course of three trading days, from a close of $30.89 on August 3, 2017 to a close of

$18.38 on August 7, 2017.

       120.    Despite this subpoena, which should have put Teva on notice to dismantle its

kickback scheme and to begin abiding by the law, based upon documents reviewed by the U.S.

House of Representatives’ Committee on Oversight and Reform, Teva’s kickback scheme

continued through at least 2018. See Ex. B at 17. Defendants also did not disclose Teva’s




                                               49
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 55 of 99




kickback scheme at that time and continued to make the same or similar misleading statements

regarding Copaxone’s financial results and market demand for the drug, Teva’s Shared Solutions

Program, and the Company’s compliance with federal laws.

       121.    On September 11, 2017, Teva announced that Kåre Schultz had been appointed

CEO of Teva.

       122.    On November 2, 2017, Teva, now under the new leadership of Schultz, shook the

market when it cut its sales and earnings forecast for the year, which cuts were due in part to

claimed weakening sales of Copaxone. Teva issued a press release that it filed with the SEC as a

Form 6-K, revising the “2017 outlook revised to non-GAAP EPS of $3.77 - $3.87” down from a

forecast of $4.30 to $4.50. Teva also reported lower revenues from Copaxone, stating:

       Global revenues of Copaxone® (20 mg/mL and 40 mg/mL), the leading multiple
       sclerosis therapy in the U.S. and globally, were $1.0 billion, a decrease of 7%
       compared to the third quarter of 2016.

       Copaxone® revenues in the United States, were $802 million, a decrease of 8%
       compared to the third quarter of 2016, due to lower volumes of Copaxone® 20
       mg/mL, negative net pricing effects, mainly as a result of an increase in managed
       care rebate accruals for inventory in the channel following the FDA approvals for
       additional generic competition, partially offset by a price increase of 7.9% in
       January 2017 for both the 20 mg/mL and 40 mg/mL versions.

       123.    Later that day, Teva hosted an earnings call with investors and analysts to discuss

the Company’s financial and operating results for the third quarter of 2017. On the call,

defendant McClellan, in relevant part:

       So for COPAXONE, revenues were almost $1 billion in Q3 2017, which is a
       decrease of 7% compared to the Third Quarter of 2016. The revenues were down
       7%, mainly due to lower sales in the U.S., impacted by a $55 million increase in
       managed care rebate accruals for the inventory in the channel at September 30,
       following the FDA approval of a generic competition to COPAXONE 40-
       milligram. And in addition, we had lower volumes of COPAXONE 20-milligram
       compared to 2016.




                                                50
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 56 of 99




       124.    On this news, including that Teva would miss its 2017 forecasts and that

Copaxone revenues had declined, Teva securities price fell approximately 20%, from a closing

securities price of $14.02 on November 1, 2017 to a close of $11.23 on November 2, 2017. This

news amounted to a partial disclosure of the fraud and leakage of the facts arising from the

underlying fraud.

       G.      Defendants Continued To Make False And Misleading Statements Regarding
               Copaxone’s Financial Results and Market Demand

       125.    After Teva disclosed the shake up of leadership and that it received a subpoena

from the U.S. Attorney’s office, Defendants continued to make false and/or misleading

statements regarding Copaxone’s financial results and market demand for the drug.

       126.    On February 12, 2018, Teva filed its Annual Report for the year ended December

31, 2017 on Form 10-K with the SEC (the “2017 10-K”). The 2017 20-F was signed by Schultz

and listed Copaxone revenue as $3,801,000,000 for the “Year Ended December 31, 2017[.]” In

regard to Copaxone, the Annual Report stated in part:

       COPAXONE revenues in the United States in 2017 decreased by 12% to $3.0
       billion, mainly due to generic competition which resulted in higher rebates and
       lower volumes, partially offset by a price increase of 7.9% in January 2017 for
       both the 20 mg/mL and 40 mg/mL versions.

       Revenues in the United States were 80% of global COPAXONE revenues in
       2017, compared to 82% in 2016.

                                            * * *
       COPAXONE accounted for approximately 17% of our revenues in 2017 and a
       significantly higher percentage of our profits and cash flow from operations
       during this period.

       127.    On that day, Teva also issued a press release that it filed with the SEC as a Form

8-K, reporting the Company’s financial results for the full year and fourth quarter 2017. The

press release made substantially the same statements as the 2017 20-F in ¶ 126 above.




                                                51
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 57 of 99




        128.      On May 3, 2018, Teva filed its Quarterly Report for the first quarter of 2018 on

Form 10-Q with the SEC (the “Q1 2018 10-Q”). The Q1 2018 10-Q was signed by McClellan

and listed the revenues for Copaxone in Teva’s North America segment as $645,000,000 for the

“Three Months Ended March 31, 2018[.]” As well, in regard to Copaxone, the Quarterly Report

stated in part:

        COPAXONE® revenues in our North America segment in the first quarter of
        2018 decreased by 40% to $476 million, compared to the first quarter of 2017,
        mainly due to generic competition in the United States. COPAXONE revenues in
        the United States were $462 million in the first quarter of 2018.

        Revenues of COPAXONE in our North America segment were 74% of global
        COPAXONE revenues in the first quarter of 2018, compared to 82% in the first
        quarter of 2017.

        COPAXONE global sales accounted for approximately 13% of our global
        revenues in the first quarter of 2018 and a significantly higher percentage of
        our profits and cash flow from operations during this period.

        129.      Also on that day, Teva issued a press release that it filed with the SEC as a Form

8-K, reporting the Company’s financial results for the first quarter of 2018. The press release

made substantially the same statements as the Quarterly Report in ¶ 128 above.

        130.      The statements by Defendants Teva and McClellan in ¶¶ 126-129 above were

false and/or misleading when made because Defendants failed to disclose the following material,

adverse facts:

                  a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                         TAF as unlawful conduits to fully cover the co-payments incurred by

                         Medicare patients taking Copaxone;

                  b)     If Teva had not covered the co-payments through its kickback scheme,

                         many patients would have stopped taking Copaxone, leading to hundreds

                         of millions of dollars in lost sales and revenues (¶¶ 58-62); and



                                                   52
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 58 of 99




               c)     As a result, Teva’s sales and revenue for Copaxone and the market

                      demand for the drug were artificially inflated during the Class Period.

       131.    Also on May 3, 2018, Teva hosted an earnings call with investors and analysts to

discuss the Company’s financial and operating results for the first quarter of 2018. On the call,

defendant Schultz and O’Grady stated, in relevant part:

       [Schultz]: COPAXONE is maintaining its share very nicely in the U.S. I’ll give
       you some details on that. But it’s really very steady at around 85% of the 40-
       milligram marketplace. And also in Europe, it's looking good.

                                                * * *
       [Schultz]: Another important element in our sales is, of course, COPAXONE.
       That’s also nothing new. It’s been also reviewed and discussed by all of you for a
       long time. And what you see here is sort of the raw data on how many scripts,
       what’s the TRx volume. And as you can see here, it’s kind of a boring graph
       because since the beginning of the year, it’s completely flat around 10,000. And
       that basically means that there hasn’t been any real change to our market share
       and to the mix between our market share and that of competition. We have
       roughly 85% of the volume in 40-milligram. And we maintain a very high level
       of access. . . . . But as you can also see, we are basically hanging on to the
       volume share quite nicely.

                                              * * *
       [Liav Abraham, Analyst]: First question is on COPAXONE. Just given your experience
       with one generic 40-milligram on the market and the response of those customers and
       patients and payers, are there any changes to how you think this market will evolve with
       2 generics on the market? Any change to your assumptions there regarding how the
       revenues will progress as a second generic enters the market? . . .

       [O’Grady]: Yes. Just a few things to add, Kåre. So I've been in this market a long
       time. And I've seen this market evolve. And I will tell you that I haven't seen any
       surprises as the way this market is shaped since 2013, 2014, as we've seen generic
       competition on 20-milligram as well as 40-milligram. So as Kåre mentioned, as
       we see another 40-milligram generic enter the market, I think there will be some
       downward pressure on price, probably a little on volume as well. But today, we
       maintain about 85% of the overall COPAXONE market. And it is following our
       expectations and our plans for the year.




                                                53
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 59 of 99




       132.      The statements by Defendants Teva, Schultz, and O’Grady in ¶ 131 above were

false and/or misleading when made because Defendants failed to disclose the following material,

adverse facts:

                 a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments incurred by

                        Medicare patients taking Copaxone;

                 b)     Because Teva’s kickback scheme resulted in Copaxone being free to

                        Medicare patients, those patients were not motivated to switch off of

                        Copaxone in order to take a competitor version of Copaxone; and

                 c)     As a result, Copaxone’s market share and the drug’s ability to compete

                        with alternative drug products were materially overstated during the Class

                        Period.

       133.      On August 2, 2018, Teva filed its Quarterly Report for the second quarter of 2018

on Form 10-Q with the SEC (the “Q2 2018 10-Q”). The Q2 2018 10-Q was signed by

McClellan and listed revenues for Copaxone in the North America segment as $464,000,000 for

the “Three Months Ended June 30, 2018” and $940,000,000 for the “Six Months Ended June 30,

2018.” Also, in regard to Copaxone, the Quarterly Report stated in part:

       COPAXONE revenues in our North America segment in the second quarter of
       2018 decreased by 46% to $464 million, compared to the second quarter of 2017,
       mainly due to generic competition in the United States. COPAXONE revenues in
       the United States were $448 million in the second quarter of 2018.

       Revenues of COPAXONE in our North America segment were 74% of global
       COPAXONE revenues in the second quarter of 2018, compared to 84% in the
       second quarter of 2017.

       COPAXONE global sales accounted for approximately 13% of our global
       revenues in the second quarter of 2018 and a significantly higher percentage of
       our profits and cash flow from operations during this period.



                                                 54
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 60 of 99




       134.      Also on that day, Teva issued a press release that it filed with the SEC as a Form

8-K, reporting the Company’s financial results for the second quarter of 2018. The press release

made substantially the same statements as the Quarterly Report in ¶ 133 above.

       135.      The statements by Defendants Teva and McClellan in ¶¶ 133-134 above were

false and/or misleading when made because Defendants failed to disclose the following material,

adverse facts:

                 a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments incurred by

                        Medicare patients taking Copaxone;

                 b)     If Teva had not covered the co-payments through its kickback scheme,

                        many patients would have stopped taking Copaxone, leading to hundreds

                        of millions of dollars in lost sales and revenues (¶¶ 58-62); and

                 c)     As a result, Teva’s sales and revenues for Copaxone and the market

                        demand for the drug were artificially inflated during the Class Period.

       136.      On September 14, 2018, defendant McClellan attended the Morgan Stanley

Healthcare Conference. During the conference, defendant McClellan stated, in relevant part:

       We are managing the COPAXONE situation. We’ve had some good ability to
       keep a very good share of that business in the last couple of months.

                                                * * *
       So there's a couple of different dynamics going on. Of course, we’re starting to
       see more competition to COPAXONE. We did a good job in the first half versus
       the expectations and keeping market share at some good pricing levels. We do
       see that starting to accelerate in the second half. We do see that starting to
       accelerate in the second half. The Sandoz-Momenta Glatopa product is now
       starting to pick up some market share. But so far so good.




                                                  55
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 61 of 99




       137.      The statements by Defendants Teva and McClellan in ¶¶ 136 above were false

and/or misleading when made because Defendants failed to disclose the following material,

adverse facts:

                 a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments incurred by

                        Medicare patients taking Copaxone;

                 b)     Because Teva’s kickback scheme resulted in Copaxone being free to

                        Medicare patients, those patients were not motivated to switch off of

                        Copaxone in order to take a competitor version of Copaxone; and

                 c)     As a result, Copaxone’s market share and the drug’s ability to compete

                        with alternative drug products were materially overstated during the Class

                        Period.

       138.      On November 1, 2018, Teva filed its Quarterly Report for the third quarter of

2018 on Form 10-Q with the SEC (the “Q3 2018 10-Q”). The Q3 2018 10-Q was signed by

McClellan and listed revenues for Copaxone in the North America segment as $463,000,000 for

the “Three Months Ended September 30, 2018” and $1,403,000,000 for the “Nine Months Ended

September 30, 2018[.]” Also, in regard to Copaxone, the Quarterly Report stated in part:

       COPAXONE revenues in our North America segment in the third quarter of
       2018 decreased by 43% to $463 million, compared to the third quarter of 2017,
       mainly due to generic competition in the United States.
       COPAXONE revenues in the United States were $446 million in the third
       quarter of 2018.

       Revenues of COPAXONE in our North America segment were 77% of global
       COPAXONE revenues in the third quarter of 2018, compared to 83% in the
       third quarter of 2017.




                                                 56
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 62 of 99




       139.      Also on that day, Teva issued a press release that it filed with the SEC as a Form

8-K, reporting the Company’s financial results for the third quarter of 2018. The press release

made substantially the same statements as the Quarterly Report in ¶ 138 above.

       140.      The statements by Defendants Teva and McClellan in ¶¶ 138-139 above were

false and/or misleading when made because Defendants failed to disclose the following material,

adverse facts:

                 a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments incurred by

                        Medicare patients taking Copaxone;

                 b)     If Teva had not covered the co-payments through its kickback scheme,

                        many patients would have stopped taking Copaxone, leading to hundreds

                        of millions of dollars in lost sales and revenues (¶¶ 58-62); and

                 c)     As a result, Teva’s sales and revenues for Copaxone and the market

                        demand for the drug were artificially inflated during the Class Period.

       141.      Also on November 1, 2018, Teva hosted an earnings call with investors and

analysts to discuss the Company’s financial and operating results for the third quarter of 2018.

On the call, Defendant O’Grady stated, in relevant part:

       On the last slide for North America, which is Slide 13 for those of you who'll be
       following along, I will highlight COPAXONE and say that we continue to
       compete in the MS market and are taking the appropriate measures to preserve
       market share and maximize profit. Formulary access of 40 milligram
       COPAXONE remains stable around 90% nationally. And COPAXONE
       continues to be a market leader with Q3 TRX exit share of 22.7% of the MS
       market. Of the 40 milligram glatiramer segment, COPAXONE 40 milligram total
       market share was approximately 77% versus generic 40 milligram at
       approximately 23%.




                                                  57
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 63 of 99




        142.     The statements by Defendants Teva and O’Grady in ¶ 141 above were false

and/or misleading when made because Defendants failed to disclose the following material,

adverse facts:

                 a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments incurred by

                        Medicare patients taking Copaxone;

                 b)     Because Teva’s kickback scheme resulted in Copaxone being free to

                        Medicare patients, those patients were not motivated to switch off of

                        Copaxone in order to take a competitor version of Copaxone; and

                 c)     As a result, Copaxone’s market share and the drug’s ability to compete

                        with alternative drug products were materially overstated during the Class

                        Period.

        143.     On February 13, 2019, Teva issued a press release that it filed with the SEC as a

Form 8-K, reporting the Company’s financial results for the fourth quarter and full year 2018. In

regard to Copaxone, the press release stated, in relevant part:

        COPAXONE revenues in our North America segment in the fourth quarter of
        2018 decreased by 44% to $356 million, of which $341 million were generated
        in the United States, compared to the fourth quarter of 2017, mainly due to
        generic competition in the United States.

        144.     On February 19, 2019, Teva filed its Annual Report for the year ended December

31, 2018 on Form 10-K with the SEC (the “2018 10-K”). The 2018 10-K was signed by Schultz

and in listed revenues for Copaxone in Teva’s North America segment as $1,759,000,000 for the

“Year Ended December 31, 2018[.]” Also, in regard to Copaxone, the Annual Report stated in

part:




                                                 58
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 64 of 99




        COPAXONE revenues in our North America segment in 2018 decreased by
        44% to $1,759 million, compared to 2017, mainly due to generic competition in
        the United States.

        COPAXONE revenues in the United States were $1,697 million in 2018.

        Revenues of COPAXONE in our North America segment were 74% of global
        COPAXONE revenues in 2018, compared to 82% in 2017.

        COPAXONE global sales accounted for approximately 13% of our global
        revenues in 2018 and a significantly higher percentage of our profits and cash
        flow from operations during this period.

        145.      On May 2, 2019, Teva filed its Quarterly Report for the first quarter of 2019 on

Form 10-Q with the SEC (the “Q1 2019 10-Q”). The Q1 2019 10-Q was signed by McClellan

and listed revenue for Copaxone from Teva’s North America segment as $208,000,000 for the

“Three Months Ended March 31, 2019[.]” Also, in regard to Copaxone, the Quarterly Report

stated in part:

        COPAXONE revenues in our North America segment in the first quarter of
        2019 decreased by 56% to $208 million, compared to the first quarter of 2018,
        mainly due to generic competition in the United States.

        COPAXONE revenues in the United States were $194 million in the first
        quarter of 2019.

        Revenues of COPAXONE in our North America segment were 62% of global
        COPAXONE revenues in the first quarter of 2019, compared to 74% in the first
        quarter of 2018.

        146.      Also on that day, Teva issued a press release that it filed with the SEC as a Form

8-K, reporting the Company’s financial results for the first quarter of 2019. The press release

made substantially the same statements as the Quarterly Report in ¶ 145 above.

        147.      On August 7, 2019, Teva filed its Quarterly Report for the second quarter of 2019

on Form 10-Q with the SEC (the “Q2 2019 10-Q”). The Q2 2019 10-Q was signed by

McClellan and listed revenues for Copaxone from Teva’s North America segment as




                                                   59
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 65 of 99




$274,000,000 for the “Three Months Ended June 30, 2019” and $482,000,000 for the “Six

Months Ended June 30, 2019[.]” Also, in regard to Copaxone, the Quarterly Report stated in

part:

        COPAXONE revenues in our North America segment in the second quarter of
        2019 decreased by 41% to $274 million, compared to the second quarter of 2018,
        mainly due to generic competition in the United States.

        COPAXONE revenues in the United States were $260 million in the second
        quarter of 2019.

        Revenues of COPAXONE in our North America segment were 69% of global
        COPAXONE revenues in the second quarter of 2019, compared to 74% in the
        second quarter of 2018.

        COPAXONE global sales accounted for approximately 9% of our global
        revenues in the second quarter of 2019 and a significantly higher percentage of
        our profits and cash flow from operations during this period.

        148.   Also on that day, Teva issued a press release that it filed with the SEC as a Form

8-K, reporting the Company’s financial results for the second quarter of 2019. The press release

made substantially the same statements as the Quarterly Report in ¶ 147 above.

        149.   On November 7, 2019, Teva filed its Quarterly Report for the third quarter of

2019 on Form 10-Q with the SEC (the “Q3 2019 10-Q”). The Q3 2019 10-Q was signed by

McClellan and listed revenues for Copaxone in Teva’s North America segment as $271,000,000

for the “Three Months Ended September 30, 2019” and $753,000,000 for the “Nine Months

Ended September 30, 2019[.]” Also, in regard to Copaxone, the Quarterly Report stated in part:

        COPAXONE revenues in our North America segment in the third quarter of
        2019 decreased by 41% to $271 million, compared to the third quarter of 2018,
        mainly due to generic competition in the United States.

        COPAXONE revenues in the United States were $257 million in the third
        quarter of 2019.




                                                60
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 66 of 99




       Revenues of COPAXONE in our North America segment were 68% of global
       COPAXONE revenues in the third quarter of 2019, compared to 77% in the
       third quarter of 2018.

       COPAXONE global sales accounted for approximately 9% of our global
       revenues in the third quarter of 2019 and a significantly higher percentage of
       our profits and cash flow from operations during this period.

       150.    Also on that day, Teva issued a press release that it filed with the SEC as a Form

8-K, reporting the Company’s financial results for the third quarter of 2019. The press release

made substantially the same statements as the Quarterly Report in ¶ 149 above.

       151.    The statements by Defendants Teva, McClellan, and Schultz in ¶¶ 143-150 above

were false and/or misleading when made because Defendants failed to disclose the following

material, adverse facts:

               a)      Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                       TAF as unlawful conduits to fully cover the co-payments incurred by

                       Medicare patients taking Copaxone;

               b)      If Teva had not covered the co-payments through its kickback scheme,

                       many patients would have stopped taking Copaxone, leading to hundreds

                       of millions of dollars in lost sales and revenues (¶¶ 58-62); and

               c)      As a result, Teva’s sales and revenues for Copaxone and the market

                       demand for the drug were artificially inflated during the Class Period.

       152.    Also on November 7, 2019, Teva hosted an earnings call with investors and

analysts to discuss the Company’s financial and operating results for the third quarter of 2019.

On the call, Defendant Schultz stated, in relevant part:

       Now if we then think about next year, it’s too early for us to give guidance. And
       then you might ask, why can't you give guidance? And one of the elements is, of
       course, your second question, COPAXONE, because you’re right, we’re seeing
       a stabilization. Basically, the last 3 quarters of COPAXONE have been very



                                                 61
         Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 67 of 99




         stable. We see a marginal decline in the TRx volume. We see a very stable
         development in Europe. And there's a lot of moving parts in this. And if we take
         the U.S. first, then you can say the unknown factor of are we going to have 1
         more generic competitor in the 40-milligram COPAXONE.

         153.   The statements by Defendants Teva and Schultz in ¶ 152 above were false and/or

misleading when made because Defendants failed to disclose the following material, adverse

facts:

                a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                       TAF as unlawful conduits to fully cover the co-payments incurred by

                       Medicare patients taking Copaxone;

                b)     Because Teva’s kickback scheme resulted in Copaxone being free to

                       Medicare patients, those patients were not motivated to switch off of

                       Copaxone in order to take a competitor version of Copaxone; and

                c)     As a result, Copaxone’s market share and the drug’s ability to compete

                       with alternative drug products were materially overstated during the Class

                       Period.

         154.   On February 12, 2020, Teva issued a press release that it filed with the SEC as a

Form 8-K, reporting the Company’s financial results for the fourth quarter and full year 2019. In

regard to Copaxone, the press release stated, in relevant part:

         COPAXONE revenues in our North America segment in the fourth quarter of
         2019 decreased by 26% to $264 million, compared to the fourth quarter of 2018,
         mainly due to generic competition in the United States.

         155.   On February 21, 2020, Teva filed its Annual Report for the year ended December

31, 2019 on Form 10-K with the SEC (the “2019 10-K”). The 2019 10-K was signed by Schultz

and listed revenues for Copaxone in Teva’s North America segment as $1,017,000,000 for the




                                                 62
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 68 of 99




“Year Ended December 31, 2019[.]” Also, in regard to Copaxone, the Annual Report stated in

part:

        COPAXONE revenues in our North America segment in 2019 decreased by
        42% to $1,017 million, compared to 2018, mainly due to generic competition in
        the United States.

        Revenues of COPAXONE in our North America segment were 67% of global
        COPAXONE revenues in 2019, compared to 74% in 2018.

        COPAXONE global sales accounted for approximately 9% of our global
        revenues in 2019 and a significantly higher percentage of our profits and cash
        flow from operations during this period.

        156.   On May 7, 2020, Teva issued a press release that it filed with the SEC as a Form

8-K, reporting the Company’s financial results for the first quarter of 2020. In regard to

Copaxone, the press release stated, in relevant part:

        COPAXONE revenues in our North America segment in the first quarter of
        2020 decreased by 5% to $198 million, compared to the first quarter of 2019,
        mainly due to generic competition in the United States.

        157.   On May 7, 2020, Teva filed its Quarterly Report for the first quarter of 2020 on

Form 10-Q with the SEC (the “Q1 2020 10-Q”). The Q1 2020 10-Q was signed by Kalif and

listed the revenues for Copaxone in Teva’s North America segment as $198,000,000 for the

“Three Months Ended March 31, 2020[.]” Also, in regard to Copaxone, the Quarterly Report

stated, in relevant part, that “COPAXONE revenues in our North America segment in the first

quarter of 2020 decreased by 5% to $198 million, compared to the first quarter of 2019, mainly

due to generic competition in the United States.”

        158.   On August 5, 2020, Teva issued a press release that it filed with the SEC as a

Form 8-K, reporting the Company’s financial results for the second quarter of 2020. In regard to

Copaxone, the press release stated, in relevant part:




                                                 63
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 69 of 99




       COPAXONE revenues in our North America segment in the second quarter of
       2020 decreased by 13% to $238 million, compared to the second quarter of 2019,
       mainly due to generic competition in the United States.

       159.      On August 5, 2020, Teva filed its Quarterly Report for the second quarter of 2020

on Form 10-Q with the SEC (the “Q2 2020 10-Q”). The Q2 2020 10-Q was signed by Kalif and

listed revenues for Copaxone in Teva’s North America segment as $238,000,000 for the “Three

Months Ended June 30, 2020” and $435,000,000 for the “Six Months Ended June 30, 2020[.]”

Also, in regard to Copaxone, the Quarterly Report stated, in relevant part, that “COPAXONE

revenues in our North America segment in the second quarter of 2020 decreased by 13% to

$238 million, compared to the second quarter of 2019, mainly due to generic competition in the

United States.”

       160.      The statements by Defendants Teva, Schultz, and Kalif in ¶¶ 154-159 above were

false and/or misleading when made because Defendants failed to disclose the following material,

adverse facts:

                 a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments incurred by

                        Medicare patients taking Copaxone;

                 b)     If Teva had not covered the co-payments through its kickback scheme,

                        many patients would have stopped taking Copaxone, leading to hundreds

                        of millions of dollars in lost sales and revenues (¶¶ 58-62);

                 c)     As a result, Teva’s sales and revenues for Copaxone and the market

                        demand for the drug were artificially inflated during the Class Period.




                                                 64
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 70 of 99




       H.     Defendants Continued To Make False And Misleading Statements
              Regarding Teva’s Shared Solutions Program

       161.   After announcing the subpoena from the U.S. Attorney’s office, Defendants

continued to make materially false and misleading statements touting the success of Teva’s

Shared Solutions Program in keeping patients on Copaxone.

       162.   On March 13, 2018, Defendant McClellan attended the Cowen & Company

Health Care Conference. During the conference, McClellan stated, in relevant part:

       [Unverified Participant, Analyst]: Okay. COPAXONE Shared Solutions, you all
       know how to kind of manage managed care and patients. Is that being
       implemented at all with AUSTEDO and Huntington's in TD or that really is just
       totally separate, you're not wrapping around any special services or?

       [McClellan]: No, clearly in these high touch patient segments like HD and TD,
       we’re taking all of the learnings that we had in the years at COPAXONE. It's a
       slightly different area. So you have to adjust the programs, but clearly that's part
       of the whole service. You need to make sure that you get the patients
       accustomed to the reimbursement process, get them through the hurdles that
       they may face on the payer side and also help them in many cases get
       accustomed to the therapy itself. So there is a wrap around in that kind of
       situation. You're talking about pretty low patient numbers, so you really have
       to tailor that to the needs of the individual patient.

       163.   The statements by Defendants Teva and McClellan in ¶ 162 above were false

and/or misleading when made because Defendants failed to disclose the following adverse facts:

              a)      Teva used the Shared Solutions Program to carry out its illegal kickback

                      scheme by using ACS, CDF, and TAF as unlawful conduits whereby the

                      Company fully covered the co-payments incurred by Medicare patients

                      taking Copaxone;

              b)      The reason that the Shared Solutions Program was successful in

                      maintaining patient loyalty and retention was because Teva’s kickback

                      scheme made Copaxone free to Medicare patients, therefore patients were

                      motivated to continue taking the drug; and


                                                65
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 71 of 99




                  c)     As a result, market demand for Copaxone and patient retention on the drug

                         were materially overstated during the Class Period.

        I.        Defendants Continued To Make False And Misleading Statements Regarding
                  Teva’s Compliance With Federal Laws

        164.      Despite receiving the subpoena from the U.S. Attorney’s office investigating

Teva’s compliance with the False Claims Act and the Anti-Kickback Statute, Teva continued to

make misleading statements warning of the risks of Teva’s failure to comply with federal laws

and regulations, while failing to disclose that the Company was already engaged in a kickback

scheme in violation of those laws.

        165.      For example, on February 12, 2018, Teva filed the 2017 10-K with the SEC,

which was signed by Schultz. In regard to the Company’s legal compliance, the Annual Report

stated in part:

        Governmental investigations into sales and marketing practices, particularly for
        our specialty pharmaceutical products, may result in substantial penalties. We
        operate around the world in complex legal and regulatory environments, and any
        failure to comply with applicable laws, rules and regulations may result in civil
        and/or criminal legal proceedings. As those rules and regulations change or as
        interpretations of those rules and regulations evolve, our prior conduct or that
        of companies we have acquired may be called into question. In the United
        States, we are currently responding to federal investigations into our marketing
        practices with regard to several of our specialty pharmaceutical products, which
        could result in civil litigation brought on behalf of the federal government. . . .

        Any failure to comply with the complex reporting and payment obligations
        under the Medicare and Medicaid programs may result in further litigation or
        sanctions, in addition to those that we have announced in previous years.
        The U.S. laws and regulations regarding Medicare and/or Medicaid
        reimbursement and rebates and other governmental programs are complex.
        Some of the applicable laws may impose liability even in the absence of specific
        intent to defraud. The subjective decisions and complex methodologies used in
        making calculations under these programs are subject to review and challenge,
        and it is possible that such reviews could result in material changes. A number
        of state attorney generals and others have filed lawsuits alleging that we and other
        pharmaceutical companies reported inflated average wholesale prices, leading to
        excessive payments by Medicare and/or Medicaid for prescription drugs. Such



                                                  66
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 72 of 99




       allegations could, if proven or settled, result in additional monetary penalties
       (beyond the lawsuits we have already settled) and possible exclusion from
       Medicare, Medicaid and other programs. . . .

       166.      On February 19, 2019, Teva filed the 2018 10-K with the SEC, which was signed

by Schultz. The Annual Report contained substantially the same statement as the 2017 10-K in

¶ 165 above.

       167.      On February 21, 2020, Teva filed the 2019 10-K with the SEC, which was signed

by Schultz. The Annual Report contained substantially the same statement as the 2017 10-K in

¶ 165 above.

       168.      The statements by Defendants Teva and Schultz in ¶¶ 165-167 above were false

and/or misleading when made because Defendants failed to disclose the following material,

adverse facts:

                 a)     Teva was engaged in an illegal kickback scheme by using ACS, CDF, and

                        TAF as unlawful conduits to fully cover the co-payments for Medicare

                        patients taking Copaxone in violation of the False Claims Act and the

                        Anti-Kickback Statute; and

                 b)     Teva’s illegal kickback scheme increased the likelihood that the Company

                        would be subject to regulatory scrutiny, enforcement, and/or penalties,

                        indeed Teva was already under investigation by the U.S. Attorney’s office

                        in Boston, Massachusetts in connection with its Copaxone donations.

       J.        The Truth Is Disclosed

       169.      On August 18, 2020, the United States Department of Justice announced that, on

that day, the U.S. Attorney’s Office for the District of Massachusetts filed a complaint against

Teva alleging that the Company knowingly and willfully violated the False Claims Act, 31




                                                 67
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 73 of 99




U.S.C. § 3729(a)(1)(A), (B) & (C), by making a total of $328,632,000 in kickback payments to

CDF and TAF between December 2006 and December 2015. Ex. A ¶¶ 121-36. The DOJ

explained that Teva used “ostensibly independent charitable foundations as vehicles to pay

hundreds of millions of dollars in kickbacks, all while raising the price of its drug, Copaxone, at

a rate over 19 times the rate of inflation[,]” leaving “American taxpayers to shoulder the high

prices that Teva set for Copaxone.” Press Release, United States Department of Justice, United

States Files False Claims Act Complaint Against Drug Maker Teva Pharmaceuticals Alleging

Illegal Kickbacks (Aug. 18, 2020); Ex. A ¶ 7.

       170.    Specifically, “[t]he government alleged that, form 2007 through 2015, Teva paid

TAF and CDF with the intent and understanding that the foundations would use Teva’s money to

cover the Medicare co-pays of patients taking Copaxone. During the same period, Teva raised

the price of Copaxone from approximately $17,000 per year to over $73,000 per year.”|

       171.    The press release further stated, in relevant part:

       Teva largely effectuated its scheme through its vendor, Advanced Care Scripts
       Inc. (ACS), a specialty pharmacy to which Teva referred virtually all Copaxone
       patients who faced Medicare co-pays for the drug. Teva used information from
       ACS and from TAF and CDF to calculate how much money to pay each
       foundation to maintain coverage of the Medicare co-poys of Copaxone patients
       enrolled in each foundation. The U.S. further alleges that ACS coordinated the
       referral of newly-prescribed Copaxone patients to TAF and CDF with Teva,
       referring patients in batches at the same time that Teva made payments to the
       foundations, which ensured that Copaxone patients received the vast majority of
       the co-pay assistance TAF and CDF provided with money from Teva.

       172.    On this news, the price of Teva’s shares dropped $1.69, or approximately 15%,

over the course of three trading days, from a close of $11.59 on August 17, 2020 to a close of

$9.90 on August 20, 2020.

       173.    The market voiced their disappointment with this news. A Jefferies analyst noted

that the case “represents another major risk for [Teva’s] balance sheet” because “[a]pplying



                                                 68
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 74 of 99




treble damages plus interest could make this suit a major liability for Teva on top of its current

balance sheet challenges.” David Steinberg, et al., New DOJ Suit Ensnares Teva in Copaxone

Kickback Scheme, Jefferies (Aug. 19, 2020). A Citi analyst stated that the “lawsuit amplifies

Teva’s significant legal risks” and noted that the “US government is entitled to recover treble

damages . . . plus a civil monetary penalty ($5,000-$10,000) for each false or fraudulent claim.”

Navann Ty & Nicholas Reyner, FCA and NY Insurance Fraud Cases Amplify Legal Risk, Citi

(Aug. 19, 2020). An article on the investment website, the Motely Fool, noted, “How many red

flags can investors overlook? . . . investors should also ask themselves if they want to own a

company with what appears to be a morally bankrupt culture.” Maxx Chatsko, Here’s Why Teva

Pharmaceutical Fell as Much as 15.4% Today, Motely Fool (Aug. 18, 2020 3:25 pm),

https://www.fool.com/investing/2020/08/18/heres-why-teva-pharmaceutical-fell-as-much-as-

154/.

        174.    The following month, on September 30, 2020, the U.S. House of Representatives’

Committee on Oversight and Reform published a Staff Report based on its drug pricing

investigation of Copaxone. See Congressional Report. In the report, the Committee concurred

with the DOJ’s findings that Teva had been engaged in a kickback scheme, explaining that

“Teva’s donations to third-party foundations were made as an ‘investment’ for future returns,

with the expectation that such donations would drive Copaxone sales.” Ex. B at 15. As well,

“[d]ocuments reviewed by the Committee indicate that Teva continued its payments to TAF and

other third-party foundations through at least 2018” and “suggest that Teva’s donations

continued to be based on the expectation that they ultimately would be delivered to Copaxone

patients.” Id. at 17.




                                                 69
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 75 of 99




V.     ADDITIONAL SCIENTER ALLEGATIONS

       A.      Respondeat Superior and Agency Principles Apply

       175.    Teva is liable for the acts of Defendants and other Company officers, directors,

employees, and agents under the doctrine of respondeat superior and common law principles of

agency as all of the wrongful acts complained of herein were carried out within the scope of their

employment or agency with the authority or apparent authority to do so. The scienter of

Defendants and other Company officers, directors, employees, and agents is similarly imputed to

Teva under respondeat superior and agency principles.

       B.      Defendants Acted With Conscious Misbehavior Regarding The Kickback
               Payments

       176.    All Defendants had possession of or access to information showing that their

statements regarding Copaxone revenues and Teva’s legal compliance were false and/or

misleading when made.

       177.    Desheh, Koremans, and McClellan were aware that the donations to Charitable

PAPs were intended to be applied to only Copaxone co-payments because they were repeatedly

included in communications where the payments were described as a “Copaxone Donation

payment[,]” “Copaxone donations approval[,]” and “Copaxone donations.” See ¶¶ 48, 65, 66,

68. Given that the Charitable PAPs were supposed to apply the donations from Teva to all MS

drugs indiscriminately, the only conclusion from the payment descriptions is that Teva

employees were aware that the payments were being only applied to Copaxone.

       178.    Further, considering that the Charitable PAP donations were so large, the

Individual Defendants had to approve the payments before they were made. Indeed, payments

over $15 million had to be approved by Teva Executive Committee Members, which included

defendant Koremans, and payments over $25 million had to be approved by the CFO and CEO



                                               70
       Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 76 of 99




which included Desheh, McClellan, Kalif, Vigodman, and Schultz. See ¶ 64. The allegations

above show that the Individual Defendants did in fact approve these payments prior to and

during the Class Period. In January 2015, Koremans and Desheh approved a “Copaxone

Donation payment” of $25 million and in February 2015, Koremans approved a “Copaxone

donation payment” of $8.5 million. See ¶¶ 65, 66. Later that year, in December 2015, Desheh

and Vigodman approved a payment for a $30 million donation. See ¶ 64. In January 2016

McClellan approved a $10 million in “Copaxone donations” and in January 2017, McClellan and

Desheh approved a $38 million donation payment. See ¶¶ 66-68.

       179.   If the Individual Defendants were not aware of the kickback scheme prior to

2017, they absolutely became aware of it in early 2017 when the United States government

began to investigate the Company’s donations to Charitable PAPs. First, the IRS began an

investigation into the donations pharmaceutical companies had been making to CDF. As part of

its probe, on February 16, 2017, the IRS served a summons on Teva seeking information

regarding its donations. See U.S.s’ Mot. to Deny Pet. to Quash IRS Summons Issued To Third

Party Teva Neuroscience Inc., and to Enforce at 1, Chronic Disease Fund v. U.S., 2:17-cv-00322

(W.D. Pa. May 18, 2017) (ECF No. 12). Then, on March 21, 2017, Teva was served with a

subpoena from the U.S. Attorney’s office in Boston, Massachusetts seeking information

regarding Teva’s donations to Charitable PAPs. See ¶ 118. At that time, Teva began to actively

respond to the U.S. Attorney’s investigation into the Company’s payments to TAF and CDF by

producing documents and information, which led to the complaint filed on August 18, 2020. See

¶¶ 169-170.

       180.   The Individual Defendants, as officers of the Company, were obligated to

investigate the bases for the IRS summons and DOJ subpoena and would have discovered the




                                              71
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 77 of 99




arrangement Teva had established with ACS, TAF, and CDF. Further, McClellan signed the

Form 6-K in which the subpoena from the U.S. Attorney’s office was disclosed, certifying to the

public that he was aware of the information regarding the investigation. Teva Pharmaceutical

Industries Ltd., Quarterly Report (Form 6-K) 71 (Aug. 5, 2017).

        181.   Defendant O’Grady was aware of Teva’s kickback scheme during the Class

Period as well. Not only was he aware that a failure to make Copaxone donations in 2018 would

result in up to $280 million in lost Copaxone sales (¶ 62), as he explained to a Teva colleague in

January 2018, “we buy the patients [sic] copay down to zero.” ¶ 63. In his role as Head of

North America, O’Grady reports directly to CEO Schultz and CFO McClellan and has full

responsibility for specialty and generic pharmaceuticals in Teva’s North American region. Id.;

Press Release, Teva Announces New Organization Structure and Leadership Changes, Teva

Pharmaceutical Industries Ltd. (Nov. 27, 2017). Therefore, O’Grady knew that the revenue

numbers for specialty medicines that he reported from the North America region to Teva’s CEO

and CFO were overstated in light of the Company’s kickback scheme to pass patient co-pays

through the Charitable PAPs. O’Grady’s knowledge of this information may be imputed to

Teva.

        182.   Defendants’ statements regarding the Shared Solutions Program also evince that

they understood how the program was used to fund Copaxone patient co-pays. For example, on

October 29, 2015, Koremans explained how the Shared Solutions Program helps patients obtain

financial assistance, stating: “The shared solutions, they really helping to two things and do --

first of all, make sure that patients have financial access, work with patients. And help them to

address their questions with their individual plans really well. And that really works.” ¶105.

On March 16, 2016, Derkacz explained that the Shared Solutions Program is one of the reasons




                                                 72
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 78 of 99




patients have continued to take Copaxone over the years, stating, “the shared solutions, service

and the loyalty and trust and confidence that these patients have had for many years. They

like the product. They don't want to be upset what is working well for them and they also don’t

want to lose that relationship and that support that they’ve come to appreciate and trust and

recognize over the last many years.” ¶ 106. The following year, on March 15, 2017, Derkacz

explained that Teva goes out of its way to make it easy for patients to afford Copaxone, stating:

“I can’t disclose all of it. But certainly the contracting strategy that we deploy, the approach that

we take with our customers ensuring that they come first, that we make it easy for physicians and

we make it easy for patients to stay on our therapy.” ¶ 110. As well, on June 3, 2016, Vigodman

discussed the positive benefit the Shared Solutions Program has on patient retention on

Copaxone, stating, “Look at the contribution of our shared services solution center to the brand

and to the basically loyalty of our consumers and patients. Look at the effect[.]” ¶ 107.

       C.      Defendants’ Financial And Pharmaceutical Experience

       183.    Defendants were highly educated, trained, and experienced in pharmaceutical

sales, marketing, and/or financing and were therefore well-aware that their statements regarding

Copaxone revenues and Teva’s legal compliance were false and/or misleading and omitted

material information.

       184.    As set forth below, Defendants are sophisticated pharmaceutical executives who

are well-versed in the customs and practices of their industry. Therefore, Defendants were aware

of the restrictions on donations to Charitable PAPs imposed by the United States government, or

if they were not aware, knew that the investing public expected that they kept themselves abreast

of the government’s Medicare rules and restrictions.




                                                 73
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 79 of 99




       185.   Michael Derkacz has more than 25 years of commercial operations and

management experience in the pharmaceutical industry. Prior to joining Teva, from 2008 to

2011, Derkacz served as Vice President, CNS for Cephalon, Inc. Auspex Pharmaceuticals, Inc.,

Current Report (Form 8-K) 2 (May 25, 2015). From 2003 to 2008, Derkacz served in various

roles for pharmaceutical company, GlaxoSmithKline, ultimately becoming Executive Director,

U.S. Marketing in 2008. Michal Derkacz, LinkedIn, https://www.linkedin.com/in/mikederkacz/

(last visited May 16, 2021). Derkacz received a B.A. in communications and advertising, with a

minor in business administration and marketing, from the University of Texas, Arlington in

1991. Id.

       186.   Robert Koremans has more than 30 years of experience working at

pharmaceutical companies. In 1988 he began his career as a Business Unit Manager at Sanofi,

S.A. Robert Koremans, LinkedIn, https://www.linkedin.com/in/rob-koremans-

5204096/?originalSubdomain=nl (last visited May 16, 2021). He then worked for Serono, a

Swiss biopharmaceutical company, and eventually became the President and CEO of

pharmaceutical company, Zentiva in 2011. Id. Koremans has a medical degree from Erasmus

University Rotterdam and an MBA from Babson college. Id.

       187.   Prior to joining Teva in 2015, Defendant McClellan spent nearly 20 years at

global pharmaceutical company, Sanofi S.A., where he took on financial roles of increasing

responsibility, resulting in ultimately becoming the U.S. CFO. Teva Pharmaceutical Industries

Ltd., Proxy Statement (Form 14A) 25 (Apr. 25, 2018). McClellan received his BSBA,

accounting and economics from the University of Missouri Trulaske College of Business. Id.

       188.   Defendant Schultz previously served as President and CEO of pharmaceutical

company, H. Lundbeck A/S, from May 2015 to October 2017, after which time he joined Teva.




                                              74
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 80 of 99




Id. at 10. Prior to that, Schultz worked for nearly three decades at pharmaceutical company,

Novo Nordisk, where he served in a number of leadership roles, including Chief Operating

Officer. Id. Teva noted in its proxy statement published shortly after Schultz was hired, “Mr.

Schultz’s leadership positions in various healthcare corporations, including his experience as a

chairman and a director of several international corporations and his service as the President and

Chief Executive Officer at Teva, provides unique global perspective on the healthcare and

pharmaceutical industries.” Id.

       189.    Defendant O’Grady has spent his entire career working for pharmaceutical

companies. From 1995 to 2001, O’Grady worked for Sanofi-Aventis, ultimately becoming a

Senior Regional Manager, Professional Education and Research. In 2001, O’Grady joined Teva

as a Regional Account Manager. See Brendan O’Grady, LinkedIn,

https://www.linkedin.com/in/brendan-o-grady-b108277/ (last visited May 19, 2021). O’Grady

held various roles in Teva’s Managed Markets department and global division before becoming

Executive Vice President and Head of North America Commercial in December 2017. Id.

O’Grady holds a Bachelor of Science from State University of New York College at Genesco

and an MBA from Baker University. Id.

       190.    Defendant Vigdoman has more than 20 years serving in a CEO position. Between

1998 and 2001, Vigdoman served as the CEO of Elite, a coffee and confectionary company in

Israel. From 2001 to 2009 he served as the President and CEO of Strauss Group, a global food

and beverage company. Erez Vigdoman, AAE Speakers,

https://www.allamericanspeakers.com/celebritytalentbios/Erez+Vigodman/416334 (last visited

May 16, 2021). Then, in 2010, Vigdoman became the President and CEO of Adama

Agricultural Solutions, Ltd., the world’s leading generic agricultural company. Id. Vigdoman is




                                                75
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 81 of 99




a member of the Advisory Committee to the Israel National Economic Council and a member of

the advisory board to the governor of the bank of Israel. Id.

       191.    Prior to joining Teva, Eyal Desheh served as the Executive Vice President and

CFO of Checkpoint Software Technologies, Ltd. from 2000 to 2008. Eyal Desheh, LinkedIn,

https://www.linkedin.com/in/eyal-desheh-99bba51ba/?originalSubdomain=il (last visited May

16, 2021). Desheh served on the board of directors for technology companies Stratasys, Ltd.

from 2011 to 2016 and for Mobileye from 2013 to 2017. Id. Desheh holds an MBA and

Bachelor’s Degree in economics from the Hebrew University of Jerusalem. Id.

       192.    From 2001 to 2019 Defendant Kalif held various leadership and senior executive

finance positions at Flex Ltd., a global technology, design and manufacturing service provider.

Teva Pharmaceutical Industries, Inc., Proxy Statement (Form 14A) 29 (Apr. 22, 2020). From

1996 to 2001, Kalif worked for Deloitte Israel in various positions as a certified public

accountant. Id. Kalif received his bachelor degree in accounting and economics from the

College of Management Academic Studies in Israel and is a Certified Public Accountant. Id.

       D.      The Importance of Copaxone To Teva’s Financial Success

       193.    Because the fraud alleged herein relates to the primary business of Teva,

knowledge of the facts underlying the fraud may be imputed to Defendants. Indeed, during the

Class Period, Teva described Copaxone as “[o]ur leading medicine” and the drug made up half

of revenues for all specialty medicines combined. 2015 20-F at 64; 2016 20-F at 69; 2017 10-K

at 32, 68; 2018 10-K at 1, 59. Teva disclosed that it “has relied heavily on sales of Copaxone[,]”

2016 20-F at F-79, as Copaxone made up 20% of Teva’s total revenues in 2015, 19% of Teva’s

total revenues in 2016, 17% of Teva’s total revenues in 2017, 13% of total revenues in 2018, and

9% in 2019, and “contributed a significantly higher percentage to Teva’s profits and cash flow




                                                76
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 82 of 99




from operations” during those periods. See 2015 20-F at 29; 2016 20-F at 32; 2017 10-K at 68;

2018 10-K at 59; 2019 10-K at 60. At the beginning of the Class Period, the Company also

advised that “[a]ny substantial decrease in the revenues derived from our specialty medicines

would have an adverse effect on our results of operations[.]” 2015 20-F at 5. As well, during a

conference call on January 8, 2018, Schultz stated that Copaxone is “a major part of our revenue,

it’s a major part of our earnings[.]” JPMorgan Healthcare Conference, Bloomberg Tr. at 1-2

(Jan. 8, 2018).

       194.       The frequency with which Defendants and analysts spoke about Copaxone also

indicates its importance to the Company, as it was often referenced on conference calls with

analysts. See ¶¶ 73, 75, 79, 83, 85, 89, 93, 97, 105-111, 131, 136, 141, 152, 162. Based on the

magnitude of the revenues attributed to Copaxone (¶¶ 193), Teva’s public admissions regarding

its reliance on Copaxone, and the Individual Defendants’ routine discussions of the drug, it is

reasonable to infer that Defendants were aware of the facts that were omitted and misrepresented

by them as alleged herein.

       E.         Defendants Violated Teva’s Code of Conduct

       195.       Teva had established a company-wide policy for making charitable donations

entitled the “Integrity Principles Policy.” Ex. A ¶ 13; Ex. A-4. The Integrity Principles Policy

provided that “[t]he review and approval process” for all charitable donations “is the

responsibility of the appropriate Review Committee (Corporate Responsibility, Medical

Advocacy, Medical Affairs and/or Compliance) which is separate from Sales and Marketing.”

Id. The Integrity Principles Policy also stated that “Teva will not award charitable donations in

exchange for an explicit or implicit agreement to purchase, prescribe, dispense, recommend or

provide favorable formulary status for a Teva product.” Ex. A-4.




                                                 77
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 83 of 99




        196.    Defendants violated this policy for donations to CDF and TAF. Id. First,

according to CW1, donation payments fell under the responsibility of the Corporate

Responsibility department and thus, under the Integrity Policies, would have had to been

approved by that department. However, Teva’s marketing and patient services teams determined

the payments, and Teva’s senior sales, marketing, and finance executives approved the

payments. Id. Second, Teva made the donations to CDF and TAF with the understanding that

the foundations would apply the money given by the Company to only Copaxone. ¶¶ 44-45.

Further, because Defendants intended the “Copaxone Donations” to generate sales, Teva treated

the donations to CDF and TAF as business expenses rather than charitable donations for tax

purposes. Ex. A ¶ 63.

        F.      SOX Certifications

        197.    Defendants Vigodman and Desheh signed certifications pursuant to the Sarbanes-

Oxley Act of 2002 (“SOX”) that they filed with the SEC in connection with the filing of Teva’s

February 11, 2016 Form 20-F annual report for the fiscal year ended December 31, 2015. The

certification states that the annual report “fully complies with the requirements of section 13(a)

or 15(d) of the Securities Exchange Act of 1934[,]” and that “[t]he information contained in the

Report fairly presents, in all material respects, the financial condition and results of operations of

the Company.” See Ex. 13 to Teva Form 20-F (filed Feb. 11, 2016).

The certifications also state, in relevant part:

        2. Based on my knowledge, this report does not contain any untrue statement of a

        material fact or omit to state a material fact necessary to make the statements

        made, in light of the circumstances under which such statements were made, not

        misleading with respect to the period covered by this report;




                                                   78
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 84 of 99




       3. Based on my knowledge, the financial statements, and other financial

       information included in this report, fairly present in all material respects the

       financial condition, results of operations and cash flows of the company as of, and

       for, the periods presented in this report;

See Exs. 12(i)-(ii) to Teva Form 20-F (filed Feb. 11, 2016).

       198.    The February 15, 2017 Form 20-F contained substantially similar certifications

for the fiscal year ended December 31, 2016 signed by Defendants Peterburg and Desheh. See

Exs. 12(i)-(ii), 13 to Teva Form 20-F (filed Feb. 15, 2017).

       199.    The February 12, 2018 Form 10-K contained substantially similar certifications

for the fiscal year ended December 31, 2017 signed by Defendants Schultz and McClellan. See

Exs. 31.1, 31.2, 32 to Teva Form 10-K (filed Feb. 12, 2018).

       200.    The May 3, 2018 Form 10-Q contained substantially similar certifications for the

quarter ended March 31, 2018 signed by Defendants Schultz and McClellan. See Exs. 31.1,

31.2, 32 to Teva Form 10-Q (filed May 3, 2018).

       201.    The August 2, 2018 Form 10-Q contained substantially similar certifications for

the quarter ended June 30, 2018 signed by Defendants Schultz and McClellan. See Exs. 31.1,

31.2, 32 to Teva Form 10-Q (filed Aug. 2, 2018).

       202.    The November 1, 2018 Form 10-Q contained substantially similar certifications

for the quarter ended September 30, 2018 signed by Defendant Schultz and McClellan. See Exs.

31.1, 31.2, 32 to Teva Form 10-Q (filed Nov. 1, 2018).

       203.    The February 19, 2019 Form 10-K contained substantially similar certifications

for the fiscal year ended December 31, 2018 signed by Defendants Schultz and McClellan. See

Exs. 31.1, 31.2, 32 to Teva Form 10-K (filed Feb. 19, 2019).




                                                    79
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 85 of 99




       204.    The May 2, 2019 Form 10-Q contained substantially similar certifications for the

quarter ended March 31, 2019 signed by Defendants Schultz and McClellan. See Exs. 31.1,

31.2, 32 to Teva Form 10-Q (filed May 2, 2019).

       205.    The August 7, 2019 Form 10-Q contained substantially similar certifications for

the quarter ended June 30, 2019 signed by Defendants Schultz and McClellan. See Exs. 31.1,

31.2, 32 to Teva Form 10-Q (filed Aug. 7, 2019).

       206.    The November 7, 2019 Form 10-Q contained substantially similar certifications

for the quarter ended September 30, 2019 signed by Defendants Schultz and McClellan. See

Exs. 31.1, 31.2, 32 to Teva Form 10-Q (filed Nov. 7, 2019).

       207.    The February 21, 2020 Form 10-K contained substantially similar certifications

for the fiscal year ended December 31, 2019 signed by Defendants Schultz and Kalif. See Exs.

31.1, 31.2, 32 to Teva Form 10-K (filed Feb. 21, 2020).

       208.    The May 7, 2020 Form 10-Q contained substantially similar certifications for the

quarter ended March 31, 2020 signed by Defendants Schultz and Kalif. See Exs. 31.1, 31.2, 32

to Teva Form 10-Q (filed May 7, 2020).

       209.    The August 5, 2020 Form 10-Q contained substantially similar certifications for

the quarter ended June 30, 2020 signed by Defendants Schultz and Kalif. See Exs. 31.1, 31.2, 32

to Teva Form 10-Q (filed Aug. 5, 2020).

VI.    LOSS CAUSATION

       210.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

Lead Plaintiff and the Class to suffer substantial damages.

       211.    During the Class Period, Lead Plaintiff and other Class members purchased Teva

securities at artificially inflated prices and suffered substantial losses and damages when the true




                                                 80
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 86 of 99




facts concealed by the Defendants’ fraud were revealed and/or when the risks concealed by those

undisclosed facts materialized. The price of Teva securities declined significantly causing Lead

Plaintiff and other Class members to suffer losses and damages when the Defendants’

misrepresentations, and/or information alleged herein to have been concealed from the market,

and/or the effects thereof, were revealed, and/or the foreseeable risks that had been fraudulently

concealed by the Defendants materialized.

       212.    Defendants issued false and misleading statements and material omissions

regarding Teva’s revenues and market demand for Copaxone, the Company’s Shared Solutions

Program, and Teva’s compliance with federal laws and regulations that impacted the price at

which Teva securities traded. On the strength of these false and misleading statements and

material omissions, the price of the Company’s securities was artificially inflated to a Class

Period high of $62.37 per share on December 24, 2015. Those misrepresentations and omissions

that were not immediately followed by an upward movement in the price of the Company’s

securities also served to maintain the share price at artificially inflated levels by maintaining and

supporting a false positive perception of Teva’s business, operations, performance, and

prospects. On the dates that these false and misleading statements were corrected and/or the

risks concealed by them materialized through the issuance of information regarding Teva’s

unlawful kickback scheme, the price at which Teva securities traded declined as a result of the

truth being disclosed to the market and investors suffered losses due to this decline of the price

of Teva securities.

       213.    The true facts and risks regarding Teva’s kickback scheme which were omitted

and/or misrepresented by the Defendants eventually caused the price of Teva securities to

decline on two occasions, thereby causing harm to investors.




                                                 81
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 87 of 99




       214.    First, Defendants’ and Teva’s statements were partially corrected, and the risks

concealed by the undisclosed facts regarding Teva’s kickback scheme materialized, on August 3,

2017 when Teva announced that it had received a subpoena from the U.S. Attorney’s office in

Boston, Massachusetts investigating the Company’s charitable donations, causing investors to

suffer losses as the price of Teva’s shares dropped $12.51, or 41%, over the course of three

trading days, from a close of $30.89 on August 3, 2017 to a close of $18.38 on August 7, 2017.

See ¶ 117.

       215.    Second, Defendants’ and Teva’s statements were further partially corrected, and

the risks concealed by the undisclosed facts regarding Teva’s kickback scheme materialized, on

November 2, 2017, when Teva cut its forecasts for the remainder of 2017 and reported lower

revenues for Copaxone, causing investors to suffer losses as the price of Teva’s shares price fell

approximately 20%, from a closing securities price of $14.02 on November 1, 2017 to a close of

$11.23 on November 2, 2017. See ¶ 124.

       216.    Third, Defendants’ and Teva’s statements were further partially corrected, and the

risks concealed by the undisclosed facts regarding Teva’s kickback scheme materialized, on

August 18, 2020, when the U.S. Attorney’s Office for the District of Massachusetts filed a

complaint against Teva alleging that the Company violated the False Claims Act, causing

investors to suffer losses as the price of Teva’s shares dropped $1.69, or approximately 15%,

over the course of three trading days, from a close of $11.59 on August 17, 2020 to a close of

$9.90 on August 20, 2020. See ¶¶ 169-170.

       217.    Accordingly, as a result of their purchases of Teva’s publicly traded securities

during the Class Period, Lead Plaintiff and other members of the Class suffered economic losses

and damages.




                                                82
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 88 of 99




VII.    CLASS ACTION ALLEGATIONS

        218.    Lead Plaintiff brings this action pursuant to Rule 23(a) and 23(b)(3) of the Federal

Rules of Civil Procedure on behalf of a Class consisting of all those who purchased or otherwise

acquired Teva securities during the Class Period and were damaged on the revelations of the

alleged corrective disclosures. (the “Class”).

        219.    Excluded from the Class are the Defendants named herein, members of their

immediate families, any firm, trust, partnership, corporation, officer, director or other individual

or entity in which a Defendant has a controlling interest or which is related to or affiliated with

any of the Defendants, and the legal representatives, heirs, successors-in-interest or assigns of

such excluded persons.

        220.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Teva securities were actively traded on the NYSE

and TASE. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Teva or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class action.

        221.    The members of the Class are so numerous that joinder of all members is

impracticable. During the Class Period, Teva securities was actively traded on the NYSE and

TASE, which are efficient markets. While the exact number of Class members cannot be

determined at this early stage, Lead Plaintiff believes that thousands of people held Teva

securities during the Class Period. Record owners and other members of the Class may be




                                                 83
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 89 of 99




identified from records maintained by Teva or its transfer agent and may be notified of the

pendency of this action by mail, using a form of notice similar to that customarily used in

securities class actions.

        222.    Lead Plaintiff’s claims are typical of the claims of the Class because Lead

Plaintiff and all members of the Class were similarly affected by Defendants’ unlawful conduct

as complained herein.

        223.    Lead Plaintiff will fairly and adequately protect the interests of the Class and have

retained counsel competent and experienced in class action and securities litigation. Lead

Plaintiff have no interests that are contrary to or in conflict with those of the Class.

        224.    Common questions of law and fact exist as to all members of the Class, and

predominate over any questions solely affecting individual members of the Class. The questions

of law and fact common to the Class include, inter alia:

        225.    Lead Plaintiffs know of no difficulty that will be encountered in the management

of this action that would preclude its maintenance as a class action.

                a)      Whether the federal securities laws were violated by Defendants’ acts as

                        alleged herein;

                b)      Whether Defendants’ publicly disseminated statements made during the

                        Class Period contained untrue statements of material fact and/or omitted to

                        state material facts necessary in order to make the statements made, in

                        light of the circumstances under which they were made, not misleading;

                c)      Whether and to what extent Defendants’ material untrue statements and/or

                        omissions of material fact caused the market price of Synergy’s securities

                        to be artificially inflated during the Class Period;




                                                  84
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 90 of 99




               d)      Whether Defendants acted with the requisite level of scienter in omitting

                       and/or misrepresenting material facts;

               e)      Whether Defendants were controlling persons of Synergy;

               f)      Whether reliance may be presumed pursuant to the fraud-on-the-market

                       doctrine; and

               g)      Whether Class members have sustained damages, and if so, the proper

                       measure of damages.

       226.    Lead Plaintiffs know of no difficulty that will be encountered in the management

of this action that would preclude its maintenance as a class action.

       227.    A class action is superior to all other available methods for the fair and efficient

adjudication of this action because, among other things, joinder of all members of the Class is

impracticable. In addition, since the damages suffered by individual members of the Class may

be relatively small, the expense and burden of individual litigation would make it nearly

impossible for members of the Class to bring individual actions.

VIII. CONTROL PERSON LIABILITY

       228.    The Individual Defendants, because of their positions with Teva, possessed the

power and authority to control the contents of the Company’s reports to the SEC, press releases,

advertisements, promotional materials, and presentations to securities analysts, money and

portfolio managers, and institutional investors. Each Individual Defendant possessed the power

to direct or cause the direction of the management and policies of Teva. Each Individual

Defendant had a duty to promptly disseminate complete, accurate, and truthful information with

respect to Teva’s revenues and market demand for Copaxone, the Company’s Shared Solutions

Program, and Teva’s compliance with federal laws and regulations. Each Individual Defendant




                                                 85
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 91 of 99




was provided with copies of the Company’s SEC filings, reports, promotional materials, and

press releases alleged herein to be false or misleading prior to, or shortly after, their issuance and

had the ability and opportunity to prevent their issuance or cause them to be corrected. Because

of their positions and access to material non-public information, each Individual Defendant knew

or recklessly disregarded that the adverse facts and omissions specified herein had not been

disclosed to, and were being concealed from, the public, and that the positive representations and

omissions which were being made were then materially false and/or misleading.

IX.    THE FRAUD ON THE MARKET PRESUMPTION

       229.    The false and/or misleading statements alleged herein were material and public

and, at all relevant times, the market for Teva’s securities was an efficient market for the

following reasons, among others:

               a)      Teva’s securities were listed on the NYSE and TASE stock markets,

                       highly efficient markets;

               b)      As a registered and regulated issuer of securities, Teva filed periodic

                       reports with the SEC, in addition to the frequent voluntary dissemination

                       of information;

               c)      Teva regularly communicated with public investors through established

                       market communication mechanisms, including through regular

                       dissemination of press releases on the national circuits of major newswire

                       services and through other wide-ranging public disclosures such as

                       communications with the financial press and other similar reporting

                       services;

               d)      The market reacted to public information disseminated by Teva; and




                                                   86
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 92 of 99




               e)      At least fourteen analysts followed Teva’s business and wrote reports

                       which were publicly available and affected the marketplace.

       230.    As a result of the above, the market for Teva’s securities promptly digested

current information with respect to the Company from all publicly available sources and

reflected such information in the securities’ market prices. The historical daily trading prices

and volumes of Teva securities are incorporated herein by reference.

       231.    The material misrepresentations and omissions alleged herein would tend to

induce a reasonable investor to overvalue Teva’s securities. Without knowledge of the

misrepresented or omitted facts, Lead Plaintiffs and other members of the Class purchased Teva

securities between the time that the Defendants made the material misrepresentations and

omissions and the time that the truth or concealed risk was revealed, during which time the price

of Teva’s securities was artificially inflated by Defendants’ misrepresentations and omissions.

Thus, a presumption of reliance applies.

X.     NO STATUTORY SAFE HARBOR

       232.    The safe harbor provisions for forward-looking statements under the Private

Securities Litigation Reform Act of 1995 are applicable only under certain circumstances that do

not apply to any of the materially false and misleading statements and omissions alleged in this

Complaint.

       233.    First, many of the identified false and misleading statements and omissions herein

are not forward-looking statements, but instead are statements of current or historic fact, or are

actionable in context because they omit then-existing material facts.

       234.    Second, many of the identified false and misleading statements herein were not

identified as forward-looking statements.




                                                 87
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 93 of 99




       235.    Third, to the extent there were any forward-looking statements that were

identified as such at the time made, those statements also contained statements of present or past

facts and so are not entitled to protection under the safe harbor.

       236.    Fourth, to the extent there were any forward-looking statements that were

identified as such at the time made, there were no meaningfully cautionary statements identifying

important factors that could cause actual results to differ materially from those in the purportedly

forward-looking statements. Such statements were also not accompanied by cautionary language

that was meaningful because any such warnings or “risk” factors contained in, or incorporated by

reference in, the relevant press release, SEC filings, earnings call, or other public statements

described herein were general, “boilerplate” statements of risk that would affect any

pharmaceutical company, and misleadingly contained no factual disclosure of any of the specific

details concerning Teva’s kickback scheme, or similar important factors that would give

investors adequate notice of such risks.

       237.    Fifth, to the extent there were any forward-looking statements, Defendants are

liable for those false and misleading forward-looking statements because at the time each of

those forward-looking statements was made, the particular speaker knew that the particular

forward-looking statement was false, or, by reason of what the speaker failed to note, was

materially false and/or misleading, and/or that each such statement was authorized and/or

approved by a director and/or executive officer of Synergy who actually knew that each such

statement was false or misleading when made.




                                                 88
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 94 of 99




XI.    CAUSES OF ACTION

                                              COUNT I

  Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Against All Defendants

       238.    Lead Plaintiff re-alleges each allegation above as if fully set forth herein.

       239.    This Count is brought under Section 10(b) of the Exchange Act, 15 U.S.C. §

78j(b), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5, against all

Defendants.

       240.    During the Class Period, Defendants (a) employed devices, schemes and artifices

to defraud; (b) made untrue statements of material fact and/or omitted material facts necessary to

make the statements made not misleading; and (c) engaged in acts, practices and a course of

business which operated as a fraud and deceit upon Plaintiff and the Class, in violation of §10(b)

of the Exchange Act and Rule 10b-5(a) – (c) promulgated thereunder.

       241.    The acts and scienter of Defendants and other Company employees are imputed to

the Company under the principles of agency and respondeat superior.

       242.    Defendants, individually and in concert, directly and indirectly, by the use, means,

or instrumentalities of interstate commerce and/or the mails, engaged and participated in a

continuous course of conduct to conceal non-public, adverse material information about Teva’s

revenues and market demand for Copaxone, the Company’s Shared Solutions Program, and

Teva’s compliance with federal laws and regulations as reflected in the misrepresentations and

omissions set forth above.

       243.    Defendants each had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth by failing to ascertain

and to disclose such facts even though such facts were available to them, or deliberately




                                                  89
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 95 of 99




refrained from taking steps necessary to discover whether the material facts were false or

misleading.

       244.    As a result of Defendants’ dissemination of materially false and misleading

information and their failure to disclose material facts, Lead Plaintiff and the Class were misled

into believing that the Company’s statements and other disclosures were true, accurate, and

complete.

       245.    Lead Plaintiff and other Class members purchased Teva securities, without

knowing that Defendants had misstated or omitted material facts about the Company’s

operations and financial performance or prospects. In doing so, Lead Plaintiff and other Class

members relied on the integrity of the market price for Teva securities that was artificially

inflated due to the false and misleading statements made by Defendants, and/or an absence of

material adverse information that was known to Defendants or recklessly disregarded by them

but not disclosed in Defendants’ public statements.

       246.    Lead Plaintiff and other Class members were damaged as a result of Defendants’

false and/or misleading statements and misrepresentations and omissions of material facts. Lead

Plaintiff and other Class members would not have purchased Teva securities at the prevailing

prices had they known the truth about the matters discussed above.

       247.    As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiff

and other Class members have suffered damages in connection with their purchases or

acquisitions of Teva securities.

       248.    Lead Plaintiffs filed this action within two years after the discovery of the facts

constituting the violation, including facts establishing scienter and other elements of Lead




                                                 90
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 96 of 99




Plaintiff’s claims, and within five years after the violations with respect to Lead Plaintiff’s

investments.

                                             COUNT II

  For Violations of Section 20(a) of the Exchange Act Against the Individual Defendants

       249.    Lead Plaintiff re-alleges each allegation above as if fully set forth herein.

       250.    This Count is asserted against the Individual Defendants for violations of Section

20(a) of the Exchange Act, 15 U.S.C. § 78t(a), on behalf of all members of the Class.

       251.    As alleged herein, the Individual Defendants caused Teva to violate Section 10(b)

of the Exchange Act by knowingly and/or recklessly disseminating materially false and

misleading statements and/or omissions throughout the Class Period.

       252.    Each Individual Defendant, by reason of his status as a senior executive officer

and/or director of Teva, directly or indirectly, controlled the conduct of the Company’s business

and its representations to Lead Plaintiff and other Class members, within the meaning of Section

20(a) of the Exchange Act. The Individual Defendants directly or indirectly controlled the

content of the Company’s SEC filings, press releases, and other statements related to Lead

Plaintiff’s and other Class members’ investments in Teva securities within the meaning of

Section 20(a) of the Exchange Act. Therefore, the Individual Defendants are jointly and

severally liable for the Company’s fraud, as alleged herein.

       253.    The Individual Defendants controlled and had the authority to control the content

of the Company’s SEC filings, press releases, promotional material, and other statements.

Because of their close involvement in the every-day activities of the Company, and because of

their wide-ranging supervisory authority, the Individual Defendants reviewed or had the




                                                 91
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 97 of 99




opportunity to review these documents prior to their issuance, or could have prevented their

issuance or caused them to be corrected.

       254.       The Individual Defendants knew or recklessly disregarded the fact that Teva’s

representations were materially false and misleading and/or omitted material facts when made,

and are therefore culpable participants in the fraud. In so doing, the Individual Defendants did

not act in good faith. By virtue of their high-level positions and their participation in and

awareness of Teva’s operations and public statements, the Individual Defendants were able to

and did influence and control Teva’s decision making, including controlling the content and

dissemination of the documents that Lead Plaintiff and other Class members contend contained

materially false and misleading information and on which Lead Plaintiff and other Class

members relied.

XII.   PRAYER FOR RELIEF

       WHEREFORE, Lead Plaintiff on their own behalf, and on behalf of the Class, demand

judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Lead Plaintiff as Class

representative;

       B.         Requiring Defendants to pay damages sustained by Lead Plaintiff and the Class

by reason of the acts and statements alleged herein;

       C.         Awarding Lead Plaintiff and the other members of the Class prejudgment and

post-judgment interest, as well as their reasonable attorneys’ fees, expert and consultant fees, and

other costs;




                                                  92
        Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 98 of 99




       D.      Awarding damages in favor of Lead Plaintiff and the other Class members where

appropriate against all Defendants, jointly and severally, for all injuries sustained as a result of

Defendants’ wrongdoing, in an amount to be determined at trial, including pre-judgment and

post-judgment interest, as allowed by law; and

       E.      Awarding such other and further relief as this Court may deem just and proper.

XIII. JURY TRIAL DEMAND

       Lead Plaintiff hereby demands a trial by jury on all triable claims.


Dated: May 25, 2021                                    Respectfully submitted,

                                                       FARUQI & FARUQI, LLP

                                                       By:     /s/ Timothy J. Peter
                                                               Timothy J. Peter

                                                       Timothy J. Peter
                                                       1617 John F Kennedy Blvd #1550
                                                       Philadelphia, PA 19103

                                                       James M. Wilson, Jr. (pro hac vice
                                                       forthcoming)
                                                       Robert W. Killorin (pro hac vice
                                                       forthcoming)
                                                       FARUQI & FARUQI, LLP
                                                       685 Third Avenue, 26th Floor
                                                       New York, NY 10017
                                                       Telephone: 212-983-9330
                                                       Facsimile: 212-983-9331
                                                       Email: jwilson@faruqilaw.com
                                                               rkillorin@faruqilaw.com

                                                       Attorneys for Lead Plaintiff and Lead
                                                       Counsel for the putative Class




                                                  93
       Case 2:20-cv-04660-KSM Document 57 Filed 05/25/21 Page 99 of 99




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 25, 2021, I caused true and correct copies of the

foregoing to be served on all counsel of record via CM/ECF.

Dated: May 25, 2021                                By: /s/ Timothy J. Peter
                                                         Timothy J. Peter




                                              94
